Exhibit 10.1

FIVE-YEAR CREDIT AGREEMENT

dated as of

April 2, 2014,

as Amended and Restated as of November 1, 2015,

among

HP INC.,

The Lenders Party Hereto,

CITIBANK, N.A.,

as Administrative Processing Agent and Co-Administrative Agent

and

JPMORGAN CHASE BANK, N.A.,

as Co-Administrative Agent

 

 

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

BNP PARIBAS SECURITIES CORP.,

HSBC SECURITIES (USA) INC.,

MIZUHO BANK, LTD.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

BNP PARIBAS,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO BANK, LTD.

and

BANK OF AMERICA, N.A.,

as Co-Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Definitions   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     26   

SECTION 1.03.

 

Terms Generally

     26   

SECTION 1.04.

 

Accounting Terms; GAAP

     26   

SECTION 1.05.

 

Exchange Rates

     27    ARTICLE II    The Credits   

SECTION 2.01.

 

Commitments

     27   

SECTION 2.02.

 

Loans and Borrowings

     27   

SECTION 2.03.

 

Requests for Revolving Borrowings

     28   

SECTION 2.04.

 

Swingline Loans

     29   

SECTION 2.05.

 

Funding of Borrowings

     31   

SECTION 2.06.

 

Interest Elections

     32   

SECTION 2.07.

 

Termination and Reduction of Commitments

     33   

SECTION 2.08.

 

Repayment of Loans; Evidence of Debt

     34   

SECTION 2.09.

 

Prepayment of Loans

     35   

SECTION 2.10.

 

Fees

     36   

SECTION 2.11.

 

Interest

     36   

SECTION 2.12.

 

Alternate Rate of Interest

     37   

SECTION 2.13.

 

Increased Costs

     38   

SECTION 2.14.

 

Break Funding Payments

     39   

SECTION 2.15.

 

Taxes

     40   

SECTION 2.16.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     44   

SECTION 2.17.

 

Mitigation Obligations; Replacement of Lenders

     46   

SECTION 2.18.

 

Defaulting Lenders

     46   

SECTION 2.19.

 

Increase in Revolving Commitments

     48   

SECTION 2.20.

 

Extension of Maturity Date

     50   

SECTION 2.21.

 

Additional Reserve Costs

     51   

SECTION 2.22.

 

Redenomination of Certain Designated Foreign Currencies

     51    ARTICLE III    Representations and Warranties   

SECTION 3.01.

 

Organization; Powers

     52   

SECTION 3.02.

 

Authorization; Enforceability

     52   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     52   

 

- i -



--------------------------------------------------------------------------------

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     52   

SECTION 3.05.

 

Litigation and Environmental Matters

     53   

SECTION 3.06.

 

Compliance with Laws and Agreements

     53   

SECTION 3.07.

 

Investment Company Status

     53   

SECTION 3.08.

 

Taxes

     53   

SECTION 3.09.

 

ERISA

     54   

SECTION 3.10.

 

Federal Reserve Regulations

     54   

SECTION 3.11.

 

Pari Passu Status

     54   

SECTION 3.12.

 

Anti-Corruption Laws and Sanctions

     54    ARTICLE IV    Conditions   

SECTION 4.01.

 

Restatement Effective Date

     54   

SECTION 4.02.

 

Each Credit Event

     56    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

 

Financial Statements and Other Information

     57   

SECTION 5.02.

 

Notices of Material Events

     58   

SECTION 5.03.

 

Existence; Conduct of Business

     59   

SECTION 5.04.

 

Payment of Obligations

     59   

SECTION 5.05.

 

Maintenance of Properties; Insurance

     60   

SECTION 5.06.

 

Books and Records; Inspection Rights

     60   

SECTION 5.07.

 

Compliance with Laws

     60   

SECTION 5.08.

 

Use of Proceeds

     60    ARTICLE VI    Negative Covenants   

SECTION 6.01.

 

Subsidiary Indebtedness

     61   

SECTION 6.02.

 

Liens

     62   

SECTION 6.03.

 

Sale and Leaseback Transactions

     64   

SECTION 6.04.

 

Fundamental Changes

     64   

SECTION 6.05.

 

Financial Covenants

     65   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative Agent   
ARTICLE IX    Miscellaneous   

SECTION 9.01.

 

Notices

     70   

SECTION 9.02.

 

Waivers; Amendments

     72   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     73   

SECTION 9.04.

 

Successors and Assigns

     75   

SECTION 9.05.

 

Survival

     78   

SECTION 9.06.

 

Counterparts; Integration; Effectiveness

     79   

SECTION 9.07.

 

Severability

     79   

SECTION 9.08.

 

Right of Setoff

     80   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     80   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     81   

SECTION 9.11.

 

Headings

     81   

SECTION 9.12.

 

Confidentiality

     81   

SECTION 9.13.

 

Authorization to Distribute Certain Materials to Public-Siders; Material
Non-Public Information

     82   

SECTION 9.14.

 

Patriot Act

     83   

SECTION 9.15.

 

Conversion of Currencies

     83   

SECTION 9.16.

 

No Fiduciary Duty

     83   

 

SCHEDULES:

    

Schedule 2.01

 

-

  

Commitments

Schedule 3.05

 

-

  

Litigation and Environmental Matters

Schedule 6.01

 

-

  

Existing Subsidiary Indebtedness

 

EXHIBITS:

    

Exhibit A

 

-

  

Form of Assignment and Assumption

Exhibit B-1

 

-

  

Form of Opinion of Borrower’s Counsel

Exhibit B-2

 

–

  

Form of Solvency Certificate

Exhibit C-1

 

–

  

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit C-2

 

–

  

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit C-3

 

–

  

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit C-4

 

–

  

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 2, 2014, as amended and restated as of
November 1, 2015 (the “Agreement”), among HP INC., the LENDERS party hereto,
CITIBANK, N.A., as Administrative Processing Agent and Co-Administrative Agent,
and JPMORGAN CHASE BANK, N.A., as Co-Administrative Agent.

The Borrower, the Lenders, the Administrative Agent and the Co-Administrative
Agent are party to the Credit Agreement dated as of April 2, 2014 (as in effect
immediately prior to its amendment and restatement pursuant hereto, the
“Original Credit Agreement”). In connection with the Separation Transactions,
the Borrower has requested that the Lenders agree to amend and restate the
Original Credit Agreement in the form hereof in order, among other things, to
enable the Borrower to (a) borrow on a revolving credit basis on and after the
Restatement Effective Date and at any time and from time to time prior to the
Maturity Date a principal amount not in excess of the equivalent of
US$4,000,000,000 at any time outstanding, and (b) have same-day availability
swingline facilities provided by certain Lenders and backstopped by certain
tranches of the lending commitments referred to in clause (a) above for
Swingline Loans denominated in Euro or Sterling in an aggregate principal amount
not in excess of the equivalent of US$1,500,000,000 at any time outstanding. The
Lenders are willing to amend and restate the Original Credit Agreement in the
form hereof and to extend such credit to the Borrower pursuant hereto, in each
case on the terms and subject to the conditions herein set forth. Accordingly,
the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, including the recitals
above, the following terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period (or, solely for purposes of
clause (c) of the defined term “Alternate Base Rate”, for purposes of
determining the Alternate Base Rate as of any date), an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period (or such date, as applicable) multiplied by
(b) the Statutory Reserve Rate.

“Administrative Agent” means the Administrative Processing Agent or any
successor thereto appointed in accordance with Article VIII, or when such term
is used in relation to Multicurrency Swingline Loans (including with respect to
delivery of notices), the Multicurrency Swingline Agent.



--------------------------------------------------------------------------------

“Administrative Processing Agent” means Citibank, N.A., in its capacity as
administrative processing agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

“Agreement” has the meaning assigned to such term in the preamble.

“Agreement Currency” has the meaning assigned to such term in Section 9.15(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, for purposes of this definition, the Adjusted LIBO
Rate on any day shall be based on the rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in Dollars (for delivery on such day) with a term of one month as displayed on
the Reuters screen page that displays such rate (currently page LIBOR01) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, two Business
Days prior to such day. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and the Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Creditor” has the meaning assigned to such term in Section 9.15(b).

“Applicable Funding Account” means an account of the Borrower that is specified
in a written notice from a Financial Officer of the Borrower delivered to and
approved by the Administrative Agent for the funding of the proceeds of Loans
hereunder, which account shall be maintained by the Borrower (i) with the
Administrative Agent in New York City, in the case of funding proceeds of Loans
in Dollars, and (ii) with a financial institution other than the Administrative
Agent in London, in the case of funding proceeds of Loans in a Designated
Foreign Currency.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender and any Class of Loans
or Commitments, the percentage of the Commitments of such Class represented by
such Lender’s Commitments of such Class; provided that in the case of
Section 2.18 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments of the relevant Class most recently in effect, giving
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.

“Applicable Rate” means, for any day on or after the Restatement Effective Date
and with respect to any ABR Loan, Eurocurrency Loan, or the commitment fees
payable hereunder, the applicable rate per annum set forth below in basis points
per annum under the caption “ABR Spread,” “Eurocurrency Spread” or “Commitment
Fee Rate,” as the case may be, based upon the Ratings of S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt:

 

Index Debt Ratings:

 

ABR

Spread

 

Eurocurrency

Spread

 

Commitment Fee

Rate

Category 1

Rating of A, A2 or A

  0.0   87.5   8.0

Category 2

Rating of A-, A3 or A-

  0.0   100.0   10.0

Category 3

Rating of BBB+, Baa1 or

BBB+

  12.5   112.5   12.5

Category 4

Rating of BBB, Baa2 or

BBB

  25.0   125.0   15.0

Category 5

Rating of BBB-, Baa3 or

BBB-

  50.0   150.0   20.0

Category 6

Rating of BB+, Ba1 or

BB+ or lower

  75.0   175.0   25.0

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A hereto or any other form approved by the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction, compounded
semiannually) of the total obligations of the lessee for rental payments during
the remaining term of the lease included in such Sale and Leaseback Transaction
(including any period for which such lease has been extended). In the case of
any lease that is terminable by the lessee upon payment of a penalty, the
Attributable Debt shall be the lesser of the Attributable Debt determined
assuming termination upon the first date such lease may be terminated (in which
case the Attributable Debt shall also include the amount of the penalty, but no
rent shall be considered as required to be paid under such lease subsequent to
the first date upon which it may be so terminated) or the Attributable Debt
determined assuming no such termination. Any determination of any rate implicit
in the terms of the lease included in such Sale and Leaseback Transaction made
in accordance with generally accepted financial practices by the Borrower shall
be binding and conclusive absent manifest error.

“Availability Period” means the period from and including the Original Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business publicly appointed for it, or, in the good faith determination of
the Administrative Agent, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, unless such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means HP Inc., a Delaware corporation, which, prior to consummation
of the Separation Transactions, was named Hewlett-Packard Company.

“Borrower Agent” means agents of the Borrower acting in capacity with, or
benefitting from, this Agreement or the proceeds of any Borrowing.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect and denominated in the same currency or
(b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
US$25,000,000 and (b) in the case of a Borrowing denominated in any Designated
Foreign Currency, the smallest amount of such Designated Foreign Currency that
is a multiple of 1,000,000 units of such currency that has a US Dollar
Equivalent in excess of US$25,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 1,000,000 units of such currency.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, a European Swingline Loan or a UK Swingline Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in the applicable currency in the London interbank market, and (b) when used in
connection with a Loan denominated in Euro (including a European Swingline
Loan), the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euro.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that (a) any lease that was treated as an operating lease under GAAP at
the time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, and
(b) any lease entered into after the date of this Agreement that would have been
considered an operating lease under the provisions of GAAP in effect as of
October 31, 2014, in each case, shall be treated as an operating lease for all
purposes under this Agreement, including for purposes of determining
“Attributable Debt”.

“Category” means a category of Index Debt Ratings set forth in the table
included in the definition of Applicable Rate in this Section 1.01.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the

 

5



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended and the rules of the Securities and
Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 37.5% of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Borrower, or (b) (i) the
Borrower consolidates with or merges into another corporation (where the
Borrower is not the surviving corporation) or (except for the Separation
Transactions) conveys, transfers or leases all or substantially all of its
properties and assets (determined on a consolidated basis for the Borrower and
the Subsidiaries taken as a whole) to any Person or (ii) any corporation
consolidates with or merges into the Borrower or a Subsidiary in a transaction
in which the outstanding voting stock of the Borrower is changed into or
exchanged for cash, securities or other property, other than a transaction
solely between the Borrower and a Subsidiary or a transaction involving only
stock consideration which is permitted under Section 6.04.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s direct
or indirect holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans, and (b) any Commitment, refers to whether such Commitment is a
Revolving Commitment or a Swingline Commitment.

“Co-Administrative Agent” means Citibank, N.A. or JPMorgan Chase Bank, N.A.,
each in its capacity as co-administrative agent for the Lenders hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Commitment or a Swingline Commitment.

“Commitment Letter” means the Commitment Letter dated September 10, 2015, among
the Borrower, Citibank, N.A., Citigroup Global Markets, Inc., JPMorgan Chase
Bank, N.A., J.P. Morgan Securities LLC, BNP Paribas, BNP Paribas Securities
Corp., HSBC Bank USA, National Association, HSBC Securities (USA) Inc., Bank of
America, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

6



--------------------------------------------------------------------------------

“Communications” has the meaning assigned to such term in Section 5.01(e).

“Consolidated Current Liabilities” means, on any date, the consolidated current
liabilities (other than the short-term portion of any long-term Indebtedness of
the Borrower or any Subsidiary) of the Borrower and the Subsidiaries, as such
amounts would appear on a consolidated balance sheet of the Borrower prepared as
of such date in accordance with GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) cash
expenses, including cash reorganization expenses, relating to the Separation
Transactions, and other non-recurring cash expenses, in each case paid during
the initial period of four fiscal quarters ending after the date on which the
Spin-Off is consummated, (v) any extraordinary or non-recurring non-cash
charges, including non-cash restructuring charges, for such period (it being
understood that non-cash goodwill and intangible asset impairment charges will
be deemed to be non-recurring non-cash charges); provided, however, that cash
expenditures in respect of charges referred to in this clause (v) shall be
deducted in determining Consolidated EBITDA for the period during which such
expenditures are made, (vi) stock-based employee compensation expense, and
(vii) losses from sales and dispositions of assets outside the ordinary course
of business, and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any extraordinary or non-recurring
gains for such period and (ii) gains from sales or dispositions of assets
outside the ordinary course of business, all determined on a consolidated basis
in accordance with GAAP.

“Consolidated Intangible Assets” means, on any date, the consolidated intangible
assets of the Borrower and the Subsidiaries, as such amounts would appear on a
consolidated balance sheet of the Borrower prepared in accordance with GAAP. As
used herein, “intangible assets” means the value (net of any applicable
reserves) as shown on such balance sheet of (i) all patents, patent rights,
trademarks, trademark registrations, servicemarks, trade names, business names,
brand names, copyrights, designs (and all reissues, divisions, continuations and
extensions thereof), or any right to any of the foregoing, (ii) goodwill, and
(iii) all other intangible assets.

“Consolidated Net Assets” means, on any date, the excess of Consolidated Total
Assets over Consolidated Current Liabilities.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any

 

7



--------------------------------------------------------------------------------

Person (other than the Borrower or any Subsidiary) in which any other Person
(other than the Borrower or any Subsidiary or any director holding qualifying
shares in compliance with applicable law) owns an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Borrower or any of the Subsidiaries during such period and (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such Person’s assets are acquired by the Borrower or any Subsidiary.

“Consolidated Net Interest Expense” means, for any period, the excess of (a) the
sum of (i) the interest expense (including imputed interest expense in respect
of Capital Lease Obligations) of the Borrower and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, (ii) any
interest accrued during such period in respect of Indebtedness of the Borrower
or any Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(iii) below that were amortized or accrued in a
previous period, minus (b) the sum of (i) interest income of the Borrower and
the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period, plus (iii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.

“Consolidated Net Tangible Assets” means, on any date, the excess of
Consolidated Total Assets over the sum of (i) Consolidated Current Liabilities
and (ii) Consolidated Intangible Assets.

“Consolidated Total Assets” means, on any date, the consolidated total assets of
the Borrower and the Subsidiaries, as such amounts would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP.

“Consolidated Total Debt” means, on any date, the aggregate principal amount on
such date of all Indebtedness of the Borrower and its consolidated Subsidiaries
(x) of the types referred in clauses (a), (b), (c), (d), (f), (g) and (i) of the
definition of such term, and (y) of the types referred to in clauses (e),
(f) and (h) of such definition relating to Indebtedness of others of the types
referred to in clause (a), in each case in the amount that would be reflected as
a liability on a balance sheet of the Borrower and the Subsidiaries prepared as
of such date on a consolidated basis in accordance with GAAP; provided, however,
that for the avoidance of doubt, Consolidated Total Debt shall exclude fair
value adjustments under the acquisition method of accounting to the book
balances of Indebtedness.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Revenues” means, for any period, the consolidated total
revenues of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

“Credit Party” means the Administrative Agent, each Swingline Lender and each
other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Swingline Loans or
(iii) to pay to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent or (d) has (i) become
the subject of a Bankruptcy Event, or (ii) had publicly appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any

 

9



--------------------------------------------------------------------------------

contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination to the Borrower, each Swingline Lender
and each other Lender.

“Designated Foreign Currency” means (a) Euro and (b) Sterling.

“Dollars”, “US$” or “$” refers to lawful money of the United States of America.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the generation, use, handling, transportation, storage, treatment,
disposal, release or threatened release of any Hazardous Material, or (iv) to
the extent related to exposure to, or to the sale, distribution or marketing of
products containing, Hazardous Material, health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment, or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of a “prohibited transaction” with respect
to which the Borrower or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable, or (i) any other
event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the Borrower or any Subsidiary under Title IV of ERISA.

“Euro” means the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the EMU Legislation.

“Euro Overnight Rate” means, with respect to any European Swingline Loan, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Euros for an overnight period as displayed on the Reuters
screen page that displays such rate (currently LIBOR01) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion);
provided that if the Euro Overnight Rate, determined as provided above, would be
less than zero, the Euro Overnight Rate shall be zero for all purposes of this
Agreement.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate or LIBO Rate (but no ABR
Loan or ABR Borrowing will in any event be deemed to be a Eurocurrency Loan or
Eurocurrency Borrowing hereunder).

 

11



--------------------------------------------------------------------------------

“European Swingline Loan” means a Swingline Loan denominated in Euro.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m., London time,
on such day on the Reuters World Currency Page for such currency, or any
successor or substitute screen provided by Reuters. In the event that such rate
does not appear on any Reuters World Currency Page or any successor or
substitute screen provided by Reuters or its successors, the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
and franchise Taxes, in each case (i) imposed by the jurisdiction under the laws
of which such Recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction described in clause (a) above, (c) any Taxes, including withholding
taxes, imposed under FATCA, (d) in the case of a Lender, any U.S. federal
withholding Tax resulting from any laws in effect and that would apply to
amounts payable to such Lender with respect to an applicable interest in a Loan
or Commitment at the time such Lender acquired such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.17(b)) or designates a new lending office, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.15(a), and
(e) any Taxes attributable to such Recipient’s failure to comply with
Section 2.15(g).

“Existing Credit Agreements” means (i) the Five-Year Credit Agreement and
(ii) the Term Loan Agreement dated as of April 30, 2015 among Hewlett-Packard
Company, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.20(a).

“Extension Effective Date” has the meaning assigned to such term in
Section 2.20(a).

“Extension Notice” has the meaning assigned to such term in Section 2.20(a).

 

12



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as such Code section exists as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
applicable intergovernmental agreements with respect thereto and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any of the
foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Effective Rate, determined
as provided above, would otherwise be less than zero, then the Federal Funds
Effective Rate will be deemed to be zero for all purposes of this Agreement.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.

“Five-Year Credit Agreement” means the Five-Year Credit Agreement dated as of
March 30, 2012, as amended and restated as of September 13, 2012, as further
amended, among Hewlett-Packard Company, the lenders party thereto, JPMorgan
Chase Bank, N.A., as administrative processing agent and co-administrative
agent, and Citibank, N.A., as co-administrative agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity

 

13



--------------------------------------------------------------------------------

exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive, radioactive, hazardous, or toxic
substances, wastes or materials, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes, and all other substances or wastes regulated
pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hewlett Packard Enterprise Company” means Hewlett Packard Enterprise Company, a
Delaware corporation, which, prior to consummation of the Separation
Transactions, was a wholly owned subsidiary of the Borrower.

“HPI Businesses” means the businesses, assets and operations of the Borrower and
its subsidiaries that are not being transferred to Hewlett Packard Enterprise
Company pursuant to the Separation Transactions.

“Incremental Facility Amendment” means an Incremental Facility Amendment, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Revolving Commitments as are contemplated by
Section 2.19.

“Incremental Lender” means a Lender with an Incremental Revolving Commitment.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility

 

14



--------------------------------------------------------------------------------

Amendment and Section 2.19, to make Revolving Loans and to acquire
participations in Swingline Loans hereunder, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Exposure under
such Incremental Facility Amendment.

“Incremental Revolving Facility” means an incremental portion of the Revolving
Commitments established hereunder pursuant to an Incremental Facility Amendment
providing for Incremental Revolving Commitments.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (but if
such Indebtedness has not been assumed by and is otherwise non-recourse to such
Person, only to the extent of the lesser of the fair market value of the
property subject to such Lien and the amount of such Indebtedness), (f) all
Guarantees by such Person of Indebtedness of others (except to the extent that
such Guarantees guarantee Indebtedness or other obligations of a Subsidiary),
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior unsecured long-term indebtedness for borrowed money of
the Borrower that is not guaranteed by any other Person or subject to any other
credit enhancement.

“Information” has the meaning assigned to such term in Section 9.12.

“Information Statement” means the amended Form 10 Information Statement and
related registration statement relating to the Separation Transactions filed by
the Borrower and Hewlett Packard Enterprise Company with the SEC on
September 28, 2015.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

 

15



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to each Lender, seven or 14 days or nine or 12 months)
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interpolated Rate” means, with respect to any Eurocurrency Borrowing for any
Impacted Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Impacted Interest
Period and (b) the applicable Screen Rate for the shortest maturity for which a
Screen Rate is available that is longer than such Impacted Interest Period, in
each case at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period (or in the case of a Eurocurrency
Borrowing denominated in Sterling, at approximately 11:00 a.m., London time, on
the date of such Borrowing).

“Judgment Currency” has the meaning assigned to such term in Section 9.15(b).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context requires otherwise, the term “Lenders”
includes the Swingline Lenders.

 

16



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurocurrency Borrowing in any currency
for any Interest Period, the rate equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the applicable currency
(for delivery on the first day of such Interest Period) for a period equal in
length to such Interest Period with a term equivalent to such Interest Period as
displayed on the Reuters screen page that displays such rate (currently page
LIBOR01) or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion (in each case, the “Screen Rate”), at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (or in the case of a Borrowing denominated in Sterling, at
approximately 11:00 a.m. on the date of such Borrowing); provided that if the
LIBO Screen Rate is less than zero, such rate will be deemed to be zero for
purposes of this Agreement; provided, further, that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the applicable currency, then the LIBO Rate will be the
Interpolated Rate; provided that if any Interpolated Rate is less than zero,
such rate will be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing but
excluding any operating leases) relating to such asset.

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto) and any agreements entered into by the Borrower with or in
favor of the Administrative Agent and/or the Lenders in connection with this
Agreement, including any promissory notes delivered pursuant to Section 2.08(e)
and any amendments, modifications or supplements thereto or waivers thereof.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, and (b) with respect to a Loan or Borrowing
denominated in any Designated Foreign Currency, London time.

“Margin Stock” means “margin stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on (a) the actual
business, assets, operations and financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Borrower to perform any
of its material obligations under this Agreement, or (c) the rights of or
benefits available to the Lenders under this Agreement.

 

17



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$250,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means each Significant Subsidiary and any two or more
Subsidiaries (which may but need not include a Significant Subsidiary) each of
which has become the subject of any event or circumstance referred to in clause
(h), (i) or (j) of Article VII, and which, if considered together as a single
consolidated Subsidiary, would collectively constitute a “Significant
Subsidiary” within the meaning of the definition of such term herein.

“Maturity Date” means the fifth anniversary of the Original Effective Date, as
such date may be extended pursuant to Section 2.20 hereof; provided that, if
such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Multicurrency Swingline Agent” means Citibank International Limited, in its
capacity as the swingline agent for Multicurrency Swingline Loans.

“Multicurrency Swingline Loan” means a European Swingline Loan or a UK Swingline
Loan.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Original Effective Date” means April 2, 2014.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future recording, stamp, court or
documentary, intangible, filing or similar Taxes, charges or levies arising from
any

 

18



--------------------------------------------------------------------------------

payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to the sale of a
participation interest or an assignment (other than an assignment made pursuant
to Section 2.17(b)).

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means

(i) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04,

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04,

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations,

(iv) margin deposits posted to secure obligations in respect of Hedging
Agreements entered into in the ordinary course of business;

(v) pledges of cash and deposits to secure the performance of bids, trade and
commercial contracts (including ordinary course accounts payable), leases,
statutory obligations, appeal bonds and other obligations of a like nature, in
each case in the ordinary course of business,

(vi) deposits and customary pledges securing obligations under surety and
performance bonds,

(vii) judgment liens (and pledges of cash and deposits securing surety and
appeal bonds) in respect of judgments that do not constitute an Event of Default
under clause (k) of Article VII,

(viii) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary, and

 

19



--------------------------------------------------------------------------------

(ix) Liens under ordinary course commercial contracts securing trade payables
covering the goods purchased (and proceeds and products thereof), pending
payment;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 5.01(e).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

“Ratings” means, as of any date of determination, the Index Debt ratings of the
Borrower that have been most recently assigned by S&P, Moody’s or Fitch. For
purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not have in
effect a Rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a Rating in Category 6 under the definition
of the term Applicable Rate, (b) if the Ratings established or deemed to have
been established by S&P, Moody’s and Fitch for the Index Debt shall fall within
different Categories, (i) if two of the Ratings fall within the same Category
and the other Rating is one Category higher or one Category lower than the two
same Ratings, the Applicable Rate shall be based on the two Ratings within the
same Category, (ii) if two of the Ratings fall within the same Category and the
other Rating is two or more Categories above the two same Ratings, the
Applicable Rate shall be determined by reference to the Category next above that
of the two same Ratings, (iii) if two of the Ratings are in the same Category
and the other Rating is two or more Categories below the two same Ratings, the
Applicable Rate shall be determined by reference to the Category next below that
of the two same Ratings, and (iv) if each of the three Ratings fall within
different Categories, then the Applicable Rate shall be based on

 

20



--------------------------------------------------------------------------------

the assigned Rating that is in between the highest and the lowest of such
Ratings, and (c) if the Ratings established or deemed to have been established
by S&P, Moody’s and Fitch for the Index Debt shall be changed (other than as a
result of a change in the rating system of S&P, Moody’s or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of S&P, Moody’s or Fitch shall change, if any such rating agency
shall cease to be in the business of rating corporate debt obligations or if any
such rating agency shall cease to rate any Index Debt of the Borrower (and such
decision is not based directly or indirectly on any action taken by the
Borrower, or the failure by the Borrower to take any action, in each case with
respect to such rating agency or otherwise), the Borrower and the Lenders shall
negotiate in good faith to amend the definition of Applicable Rate to reflect
such changed rating system or the unavailability of Ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable Rate
shall be determined by reference to the Rating most recently in effect prior to
such change or cessation.

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Register” has the meaning set forth in Section 9.04(c).

“Regulation D” means Regulation D of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees and agents of such
Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum, without
duplication, of the total Revolving Exposures and unused Revolving Commitments
at such time; provided that, whenever there is one or more Defaulting Lenders,
the Revolving Exposure of, and the unused Revolving Commitment of, each
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

21



--------------------------------------------------------------------------------

“Restatement Effective Date” means the date on which the conditions set forth in
Section 4.01 to the amendment and restatement of the Original Credit Agreement
in the form hereof are satisfied.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Exposure hereunder, as
such commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased or established from time to time pursuant to Section 2.19 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Amendment pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $4,000,000,000.

“Revolving Exposure” means, at any time, the sum of (a) the US Dollar Equivalent
of Revolving Loans outstanding at such time and (b) the Swingline Exposure at
such time. The Revolving Exposure of any Lender at any time shall be such
Lender’s Applicable Percentage of the total Revolving Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease from the buyer or transferee of the sold or transferred property that
it intends to use for substantially the same purpose or purposes as the property
sold or transferred; provided that any (i) such sale of any fixed or capital
assets that is made for cash consideration in an amount not less than the cost
of such fixed or capital asset and is consummated within 90 days after the
acquisition or completion of the fixed or capital asset and (ii) any such
transaction effected entirely between the Borrower and any Subsidiaries or
entirely between one or more Subsidiaries shall not be deemed to be a Sale and
Leaseback Transaction.

“Sanctioned Country” means, at any time, a country or territory which is the
target of comprehensive Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person organized or ordinarily resident in
a Sanctioned Country or (c) any Person owned or controlled by, or acting on
behalf of, any such Person described in the foregoing clauses (a) and (b).

 

22



--------------------------------------------------------------------------------

“Sanctions” means economic or financial measures against targeted countries,
governments, territories, individuals, entities or vessels, as enumerated in
national legislation, regulation or other mechanism carrying the force of law,
and which are imposed, administered or enforced from time to time by (a) the
U.S. government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.

“SEC” means the United States Securities and Exchange Commission.

“Securitization Transaction” means the sale or transfer by the Borrower or the
Subsidiaries of lease and other accounts receivable to a limited purpose
financing vehicle (which may be a Subsidiary) which finances such acquisition,
in part, by issuing debt securities or equity interests to third parties either
directly or through one or more intermediaries, in each case in a manner that
does not result in either (i) the incurrence by the Borrower or the Subsidiaries
of Indebtedness that would be reflected on a consolidated balance sheet of the
Borrower and the Subsidiaries prepared in accordance with GAAP or (ii) the
incurrence by the Borrower or the Subsidiaries of Indebtedness with recourse to
the Borrower or the Subsidiaries (other than recourse against the Borrower’s or
such Subsidiaries’ retained interest in the limited purpose financing vehicle
which finances the acquisition of the lease or other accounts receivable).

“Separation Transactions” means the (i) transfer of substantially all the
assets, liabilities and operations of the enterprise technology, infrastructure,
software, services and financing businesses to Hewlett Packard Enterprise
Company and subsidiaries of Hewlett Packard Enterprise Company and
(ii) distribution by the Borrower to its shareholders, on a pro-rata basis, of
all the outstanding shares of Hewlett Packard Enterprise Company common stock
(the “Spin-Off”), in each case, in accordance in all material respects with, and
as described in, the Information Statement.

“Significant Subsidiary” means any Subsidiary (i) the net assets of which were
greater than 5% of Consolidated Net Assets as of the last day of the most recent
fiscal period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of such financial
statements, greater than 5% of Consolidated Net Assets as of the date of the
most recent financial statements referred to in Section 3.04(a)) or (ii) the
total revenues of which were greater than 10% of Consolidated Total Revenues for
the four-fiscal-quarter period ending on the last day of the most recent fiscal
period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, prior to the first delivery of such financial
statements, greater than 10% of Consolidated Total Revenues for the
four-fiscal-quarter period ending on the last day of the most recent fiscal
period set forth in the most recent financial statements referred to in
Section 3.04(a)). For purposes of making the determinations required by this
definition, total revenues and net assets of Foreign Subsidiaries shall be
converted into Dollars at the rates used in preparing the financial statements
of the Borrower to be delivered pursuant to Section 5.01(a) or (b) (or, prior to
the first delivery of such financial statements, at the rates used in preparing
the Borrower’s most recent financial statements referred to in Section 3.04(a)).

 

23



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services LLC, a subsidiary of McGraw Hill
Financial, Inc.

“Statutory Reserve Rate” means a percentage expressed as a decimal equal to the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) established by the Board to which the
Administrative Agent or any Lender is subject, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.

“Sterling” means the lawful money of the United Kingdom.

“Sterling Overnight Rate” means, with respect to any UK Swingline Loan, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in Sterling for an overnight period as displayed on the
Reuters screen page that displays such rate (currently LIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion); provided that if the Sterling Overnight Rate, determined
as provided above, would be less than zero, the Sterling Overnight Rate shall be
zero for all purposes of this Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, (b) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (c) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Commitment” means, with respect to a Swingline Lender, the commitment
of such Lender to make Swingline Loans in an aggregate principal amount at any
time outstanding not in excess of the US Dollar Equivalent amount set forth with
respect to such Swingline Lender on Schedule 2.01. The aggregate amount of the
Swingline Commitments on the Restatement Effective Date is US$1,500,000,000.

 

24



--------------------------------------------------------------------------------

“Swingline Exposure” means at any time, the sum of the US Dollar Equivalents of
the outstanding Swingline Loans at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means each Lender with a Swingline Commitment referred to as
such in Schedule 2.01.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Leverage Ratio” means on any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
on or prior to such date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
transactions to be effected on the Restatement Effective Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate (including the Adjusted LIBO Rate) or
the Alternate Base Rate.

“UK Swingline Loan” means a Swingline Loan denominated in Sterling.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect for such amount under the provisions of such Section.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“US Swingline Loan” means a Swingline Loan denominated in US Dollars.

“Wholly Owned Subsidiary” means a Subsidiary of which securities or other
ownership interests (except for directors’ qualifying shares and other de
minimis amounts of outstanding securities or ownership interests) representing
100% of the ordinary voting power or, in the case of a partnership, 100% of the
general partnership interests are, at the time any determination is being made,
owned, controlled or held by the Borrower or one or more Wholly Owned
Subsidiaries of the Borrower or by the Borrower and one or more Wholly Owned
Subsidiaries of the Borrower.

 

25



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference to
any statute, regulation or other law shall be construed (i) as referring to such
statute, regulation or other law as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor statutes,
regulations or other laws) and (ii) to include all official rulings and
interpretations thereunder, (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (d) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) the phrase “to the best of the knowledge”
shall mean the belief of the officers of the Borrower and the Subsidiaries
directly participating in or associated with the due diligence and negotiations
in connection with the Transactions, and (g) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, including in the definition of “Capital Lease Obligations”, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower

 

26



--------------------------------------------------------------------------------

that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Exchange Rates. The Administrative Agent shall determine the US
Dollar Equivalent of any Borrowing (other than a Swingline Loan) denominated in
a currency other than Dollars as of the date of the commencement of the initial
Interest Period therefor and as of the last Business Day of each calendar month,
in each case using the Exchange Rate for such currency in relation to Dollars in
effect on the date that is three Business Days prior to the date on which the
initial Interest Period shall commence or the last Business Day of a calendar
month, as the case may be, and each such amount shall, except as provided in the
last sentence of this Section, be the US Dollar Equivalent of such Borrowing
until the next required calculation thereof pursuant to this sentence. The
Administrative Agent shall determine the US Dollar Equivalent of any Swingline
Loan denominated in Euro or Sterling as of the date on which such Loan is made,
using the Exchange Rate for Euro or Sterling, as the case may be, in relation to
Dollars in effect on such date, and each such amount shall, except as provided
in the last sentence of this Section, be the US Dollar Equivalent of such
Swingline Loan. The Administrative Agent shall notify the Borrower and the
Lenders of each calculation of the US Dollar Equivalent of each Borrowing. For
purposes of Section 6.05, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
Borrower’s annual and quarterly financial statements.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions and relying on
the representations and warranties (subject to Section 4.02(a)) set forth
herein, each Lender agrees, severally and not jointly, to make Revolving Loans
to the Borrower from time to time during the Availability Period in Dollars or a
Designated Foreign Currency in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans during the Availability Period.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans of the same Type and
denominated in the same currency made by the Lenders ratably in accordance with
their individual Revolving Commitments. The failure of any Lender to make any
Revolving Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Revolving Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Revolving Loans as required.

 

27



--------------------------------------------------------------------------------

(b) Subject to Section 2.12, (i) each Revolving Borrowing denominated in Dollars
shall be comprised entirely of (A) Eurocurrency Loans or (B) ABR Loans, as the
Borrower may request in accordance herewith, and each Revolving Borrowing
denominated in a Designated Foreign Currency shall be comprised entirely of
Eurocurrency Loans. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than $25,000,000.
Each Swingline Loan shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Eurocurrency Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or by telecopy (a) in the case of a Eurocurrency Borrowing, not later
than 12:00 noon, Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon,
Local Time, on the Business Day of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and, if telephonic, shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request in a form agreed to by the Administrative Agent and the Borrower and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the currency and aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Type of the requested Borrowing;

 

28



--------------------------------------------------------------------------------

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (A) in the case of a Borrowing
denominated in Dollars, an ABR Borrowing, and (B) in the case of a Borrowing
denominated in a Designated Foreign Currency, a Eurocurrency Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Any Borrowing Request that shall fail
to specify any of the information required by clause (i), (ii) or (v) of the
immediately preceding paragraph may be rejected by the Administrative Agent if
such failure is not corrected promptly after the Administrative Agent shall give
written or telephonic notice thereof to the Borrower and, if so rejected, will
be of no force or effect. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans to the Borrower
denominated in Dollars or Designated Foreign Currencies from time to time during
the Availability Period, in an aggregate amount at any time outstanding that
will not result in (i) the Swingline Exposure exceeding US$1,500,000,000,
(ii) the aggregate Dollar Equivalent amount of outstanding Swingline Loans made
by any Swingline Lender exceeding such Lender’s Swingline Commitment, (iii) the
aggregate Dollar Equivalent Amount of such Swingline Lender’s outstanding
Revolving Loans and Swingline Loans (including participations in outstanding
Swingline Loans) exceeding the amount of such Swingline Lender’s Revolving
Commitment, or (iv) the aggregate Revolving Exposure exceeding the aggregate
amount of the Revolving Commitments; provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Each Swingline Loan denominated in Dollars will be an ABR Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in writing (or, in the case of a US Swingline Loan, by
telephone (confirmed by telecopy)) not later than (i) 12:00 noon, Local Time, on
the day of any such proposed US Swingline Loans and (ii) 10:00 a.m., Local Time,
on the day of any such proposed European Swingline Loans or UK Swingline Loans.
Each such notice shall be irrevocable and shall specify the requested borrowing
date (which shall be a Business Day), the currency and the aggregate principal
amount of the requested Swingline Loan (which shall comply with
Section 2.02(c)). The Administrative Agent will promptly notify each

 

29



--------------------------------------------------------------------------------

Swingline Lender of any such notice received from the Borrower and of such
Swingline Lender’s share of the requested Swingline Borrowing. Each Swingline
Lender shall make its share of each requested Swingline Loan available to the
Borrower (pro rata in accordance with the relative amounts of the Swingline
Commitments of the Swingline Lenders) in the requested currency by means of a
transfer of funds by 2:00 p.m., Local Time, on the requested date of such
Swingline Loan, (i) to the Applicable Funding Account, in the case of US
Swingline Loans, and (ii) to the account of the Administrative Agent most
recently designated by it for such purpose, in the case of Multicurrency
Swingline Loans. The Administrative Agent will make such Multicurrency Swingline
Loans available to the Borrower by promptly transferring the amounts so received
pursuant to clause (ii) of the immediately preceding sentence, in like funds, to
the Applicable Funding Account.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire and fund participations on such Business Day in all or a portion of
the Swingline Loans of such Swingline Lender outstanding. Such notice shall
specify the aggregate amount and currency of the Swingline Loans in which the
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice each Lender’s share, based on such Lender’s Applicable Percentage, of
such Swingline Loans. Each Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent (in
Dollars or the relevant Designated Foreign Currency, as the case may be), for
the account of the applicable Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire and fund participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligations under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05, including with respect to interest payable in respect of
unfunded amounts, shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph and thereafter any amounts
received by the Administrative Agent from the Borrower (or other party on behalf
of the Borrower) in respect of a Swingline Loan shall be promptly remitted by
the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the applicable Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Administrative Agent if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the

 

30



--------------------------------------------------------------------------------

payment thereof. Notwithstanding the foregoing, a Lender shall not have any
obligation to acquire a participation in a Swingline Loan pursuant to this
paragraph if an Event of Default shall have occurred and be continuing at the
time such Swingline Loan was made and such Lender shall have notified the
applicable Swingline Lender in writing, at least one Business Day prior to the
time such Swingline Loan was made, that such Event of Default has occurred and
that such Lender will not acquire participations in Swingline Loans made while
such Event of Default is continuing.

(d) Notwithstanding anything to the contrary in this Agreement, if any Swingline
Exposure exists at the time a Lender becomes a Defaulting Lender, (i) the
Borrower shall make arrangements satisfactory to the Swingline Lenders
eliminating the risk of the Swingline Lenders with respect to each Defaulting
Lender’s participation therein or (ii) in the event no such satisfactory
arrangements are made, the Borrower shall be required to prepay the outstanding
Swingline Loans in an amount equal to the Swingline Exposure of the Defaulting
Lender or, if agreed by each Swingline Lender, cash collateralize Swingline
Loans in the amount of the Swingline Exposure of the Defaulting Lender on terms
satisfactory to each Swingline Lender (in which case any such cash collateral
held by the Administrative Agent for the account of any Swingline Lender will be
applied as a payment of Swingline Loans immediately prior to any exercise by
such Swingline Lender of its rights to require the funding of participations in
such Loans pursuant to Section 2.04(c)). In the event the Borrower prepays or
cash collateralizes the Swingline Loans in the amount of the Swingline Exposure
of the Defaulting Lender pursuant to clause (ii) above, then the Lenders other
than the Defaulting Lender will be required to fund participations in the
remaining Swingline Loans under Section 2.04(c) in accordance with their
Applicable Percentages determined, in accordance with the definition of such
term herein, without taking into account the Commitment of such Defaulting
Lender (it being understood that such funding of participations shall not result
in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment).

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency, in the case of a
Eurocurrency Loan by 12:00 noon, Local Time, and in the case of an ABR Loan by
2:00 p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to the Applicable Funding Account.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance

 

31



--------------------------------------------------------------------------------

upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, (x) in the case of Loans in Dollars, the greater of (A) the Federal
Funds Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (y) in the
case of Loans in Designated Foreign Currencies, the rate reasonably determined
by the Administrative Agent to be the cost to it of funding such amount, or
(ii) in the case of the Borrower, the interest rate applicable to a Swingline
Loan in the relevant currency. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type and in the currency resulting from such election
to be made on the effective date of such election; provided that any notice of
election to convert a Eurocurrency Borrowing into an ABR Borrowing at the end of
its then-current Interest Period must be made by the time that a Borrowing
Request for a Eurocurrency Borrowing would be required under Section 2.03. Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower. Notwithstanding any other provision of this Section,
the Borrower will not be permitted to change the currency of any Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the

 

32



--------------------------------------------------------------------------------

portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one-month
Eurocurrency Borrowing. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $25,000,000 and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.09, the aggregate Revolving Exposures
would exceed the aggregate Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such

 

33



--------------------------------------------------------------------------------

termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their individual
Applicable Percentages.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan (other
than a Swingline Loan) on the Maturity Date, and (ii) to the Administrative
Agent for the account of each Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or the last day of a calendar
month and is at least five Business Days after the date on which such Swingline
Loan is made (it being understood that Swingline Loans may be prepaid at anytime
in accordance with Section 2.09); provided that, on each date that a Revolving
Borrowing is made in any currency, the Borrower shall repay all Swingline Loans
denominated in such currency that were outstanding on the date such Borrowing
was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested

 

34



--------------------------------------------------------------------------------

by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.09. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section and payment of
any amounts required under Section 2.14.

(b) In the event and on each occasion that the sum of the total Revolving
Exposures exceeds the total Revolving Commitments, then (i) on the last day of
any Interest Period for any Eurocurrency Borrowing and (ii) on each other date
on which any ABR Revolving Borrowing or Swingline Loan shall be outstanding, the
Borrower shall prepay Loans in an aggregate amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Revolving Borrowings and Swingline Loans referred to in clause (i) or (ii), as
applicable; provided, however, that, in any event, the Borrower shall prepay
Revolving Loans or Swingline Loans in an aggregate amount sufficient to
eliminate such excess by the 90th day after such excess first arises. If at any
time the sum of the total Revolving Exposures exceeds 105% of the total
Revolving Commitments, then the Borrower shall, not later than the next Business
Day, prepay one or more Borrowings in an aggregate principal amount sufficient
to (x) reduce the sum of the total Revolving Exposures to an amount not in
excess of the total Revolving Commitments.

(c) Prior to any prepayment of Borrowings the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) below.

(d) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by telecopy) or by telecopy of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 12:00 noon,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing or a US Swingline Borrowing, not
later than 12:00 noon, Local Time, on the Business Day of prepayment and
(iii) in the case of a prepayment of a Multicurrency Swingline Borrowing, by
10:00 a.m., Local Time, on the Business Day of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof, to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly

 

35



--------------------------------------------------------------------------------

following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of a Revolving Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing, and each
prepayment of a Swingline Borrowing shall be applied ratably to the Swingline
Loans (or participations therein) included in such prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11.

SECTION 2.10. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee at a per annum rate equal to the
Applicable Rate in effect from time to time applied to the daily unused amount
of the Revolving Commitment of such Lender during the period from and including
the Restatement Effective Date to but excluding the Maturity Date or such
earlier date on which the Revolving Commitments terminate. Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Original
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(b) The Borrower agrees to pay the Administrative Agent, for its own account,
the fees in the amounts and at the times previously agreed upon by the Borrower
and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders.

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate, in the case of Borrowings in Dollars, and at the LIBO Rate,
in the case of Borrowings in a Designated Foreign Currency, for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c) Each Swingline Loan shall bear interest (i) in the case of a US Swingline
Loan, at the Alternate Base Rate plus the Applicable Rate, (ii) in the case of a
European Swingline Loan, at the Euro Overnight Rate plus the Applicable Rate
applicable to Eurocurrency Loans, and (iii) in the case of a UK Swingline Loan,
at the Sterling Overnight Rate plus the Applicable Rate applicable to
Eurocurrency Loans.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid

 

36



--------------------------------------------------------------------------------

when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest from the date on which such amount became due
until such amount is paid in full, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. All interest shall be payable in the currency in which the
applicable Loan is denominated.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and interest on any
Loan denominated in Sterling shall be computed on the basis of a year of 365
days, and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances

 

37



--------------------------------------------------------------------------------

giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing of the affected type (including Loans
denominated in a particular currency, as applicable) shall be ineffective, and
such Borrowing shall be converted to or continued on the last day of the
Interest Period applicable thereto as (A) if such Borrowing is denominated in
Dollars, an ABR Revolving Borrowing, or (B) if such Borrowing is denominated in
any other currency, a Revolving Borrowing bearing interest at such rate as the
affected Lenders and the Borrower may agree adequately reflects the costs to
such Lenders of making or maintaining their Loans (or, in the absence of such
agreement, shall be repaid as of the last day of the current Interest Period
applicable thereto), and (ii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing
(or such Borrowing shall not be made if the Borrower revokes (and in such
circumstances, such Borrowing Request may be revoked notwithstanding any other
provision of this Agreement) such Borrowing Request by telephonic notice,
confirmed promptly in writing, not later than one Business Day prior to the
proposed date of such Borrowing) and (iii) any request by a Borrower for a
Eurocurrency Borrowing denominated in a currency other than Dollars shall be
ineffective; provided that if the circumstances giving rise to such notice
affect only one type of Borrowings (for example, Loans having certain Interest
Periods or denominated in a particular currency), then the other types of
Borrowing shall be permitted.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve or other requirement
reflected in the Adjusted LIBO Rate or in additional interest paid pursuant to
Section 2.21); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s direct or indirect holding company, if any, as a consequence of this

 

38



--------------------------------------------------------------------------------

Agreement or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s direct or indirect holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s policies and
the policies of such Lender’s direct or indirect holding company with respect to
capital or liquidity adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s direct or indirect holding company for any such reduction
suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its direct or indirect holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) Notwithstanding any other provision of this Section 2.13, no Lender shall
demand compensation for any increased costs or reduction referred to above if it
shall not be the general policy or practice of such Lender to demand such
compensation in similar circumstances and unless such demand is generally
consistent with such Lender’s treatment of comparable borrowers of such Lender
in the United States with respect to similarly affected commitments or loans
under agreements with such borrowers having provisions similar to this
Section 2.13 (it being understood that this sentence shall not limit the
discretion of any Lender to waive the right to demand such compensation in any
given case).

(f) If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has previously been compensated by the Borrower
under this Section 2.13, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan prior to the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan prior to the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(except in the case when such notice

 

39



--------------------------------------------------------------------------------

may be revoked under Section 2.09(d) or Section 2.12 and is revoked in
accordance therewith), or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17, then, in any such event, the
Borrower shall compensate each Lender for the loss (excluding loss of margin),
cost and expense it may reasonably incur as a result of such event; provided,
however, that the Borrower shall not compensate any Lender for any cost of
terminating or liquidating any hedge or related trading position (such as a rate
swap, basis swap, forward rate transaction, interest rate option, cap, collar or
floor transaction, swaption or any other similar transaction). Such compensable
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or LIBO Rate, as the case may be,
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
Eurocurrency market. A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
such required deductions (including such deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or

 

40



--------------------------------------------------------------------------------

legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 15
days after written demand therefor, for the full amount of any Taxes
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
amount of such payment or liability delivered to the applicable Lender by the
Administrative Agent shall be conclusive absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) If the Administrative Agent or a Lender determines, in its good-faith
judgment, that it has received a refund of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.15, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.15 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly

 

41



--------------------------------------------------------------------------------

completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing:

(a) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(b) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such

 

42



--------------------------------------------------------------------------------

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(d) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Administrative Agent or the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent or the
Borrower, as the case may be, to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.15(g)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

43



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Sections
2.13, 2.14 or 2.15, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent
for the account of the applicable Lenders, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension (but in no
case shall any payment so extended be due after the Maturity Date). All payments
hereunder of principal or interest in respect of any Loan (or of any breakage
indemnity in respect of any Loan) shall be made in the currency of such Loan;
all other payments hereunder and under each other Loan Document shall be made in
Dollars, except as otherwise expressly provided. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest

 

44



--------------------------------------------------------------------------------

on any of its Loans or participations in Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans of the relevant Class and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders of such Class to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans of such
Class; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or Participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d) Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at (i) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars) and (ii) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
an amount denominated in any Designated Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(a) or 2.16(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

45



--------------------------------------------------------------------------------

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, or if the Borrower is required
to pay any additional interest to any Lender pursuant to Section 2.21, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13, 2.15 or 2.21, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.

(b) If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
(iii) the Borrower is required to pay any additional interest to any Lender
pursuant to Section 2.21, (iv) any Lender becomes a Defaulting Lender, or
(v) any Lender is a Non-Consenting Lender under Section 2.20, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) to the extent required by Section 9.04, the Borrower shall have
received the prior written consent of the Administrative Agent and the Swingline
Lenders, which consent shall not be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15 or additional interest
required pursuant to Section 2.21, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.18. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.10;

 

46



--------------------------------------------------------------------------------

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby;

(c) if any Swingline Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Swingline Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages, but only to the extent that the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments; provided that no reallocation under this clause (i) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent prepay such Swingline Exposure; and

(d) so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan, unless it is satisfied that the related
exposure will be fully covered by the Commitments of the non-Defaulting Lenders,
and participating interests in any newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.18(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any
Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, no Swingline Lender shall be required to fund
any Swingline Loan, unless the Swingline Lenders shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lenders to defease any risk to the Swingline Lenders in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower and each Swingline
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the Swingline Exposure of the

 

47



--------------------------------------------------------------------------------

Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; provided, further,
that, except as otherwise expressly agreed by the affected parties, no change
hereunder of a Lender’s status from a Defaulting Lender to a non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

SECTION 2.19. Increase in Revolving Commitments. (a) The Borrower may on one or
more occasions during the Availability Period request, by written notice to the
Administrative Agent, the establishment of Incremental Revolving Commitments to
be provided by Incremental Lenders and in connection therewith cause additional
Swingline Commitments to be provided by such Incremental Lenders (not exceeding,
in the aggregate for all such new or increased Swingline Commitments, the
aggregate amount of such Incremental Commitments); provided, however, that
(i) the amount of each Incremental Facility shall be no less than $75,000,000
and (ii) the aggregate amount of all the Incremental Revolving Commitments
established hereunder shall not exceed $500,000,000. Each such notice shall
specify (i) the date on which the Borrower proposes that the Incremental
Revolving Commitments shall be effective, which shall be a date not less than 10
Business Days (or such shorter period as may be agreed to by the Administrative
Agent) after the date on which such notice is delivered to the Administrative
Agent and (ii) the amount of the Incremental Revolving Commitments being
requested (it being agreed that (A) any Lender approached to provide any
Incremental Revolving Commitment may elect or decline, in its sole discretion,
to provide such Incremental Revolving Commitment and (B) any Person other than
an existing Lender that the Borrower proposes to become an Incremental Lender
shall be subject to the approval of the Administrative Agent and the Swingline
Lenders (which approval shall not be unreasonably withheld).

(b) The terms and conditions of any Incremental Revolving Commitments and Loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments hereunder and the Loans and other extensions of
credit made thereunder, and shall be treated as a single class with such
Revolving Commitments and Loans.

(c) The Incremental Revolving Commitments shall be effected pursuant to one or
more Incremental Facility Amendments executed and delivered by the Borrower,
each Incremental Lender providing such Incremental Revolving Commitments and the
Administrative Agent; provided that no Incremental Facility or Incremental
Revolving Commitments or new or increased Swingline Commitments relating thereto
will become effective unless (i) no Default shall have occurred and be
continuing at the time of, and immediately after giving effect to, the
effectiveness of such Incremental Revolving Commitments, (ii) on the date of
effectiveness thereof, the representations and warranties set forth in Article
III hereof

 

48



--------------------------------------------------------------------------------

shall be true and correct in all material respects on and as of the date of such
effectiveness, except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date,
(iii) the Administrative Agent shall have received a certificate dated the date
of such effectiveness confirming satisfaction as of such date of the conditions
referred to in clauses (i) and (ii), (iv) the Borrower shall make any payments
required to be made pursuant to Section 2.14 in connection with such Incremental
Revolving Commitments and the related transactions under this Section, and
(v) the Borrower shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents, consistent with those delivered under Section 4.01 hereof,
as shall reasonably be requested by the Administrative Agent in connection with
such Incremental Facility. Each Incremental Facility Amendment may, without the
consent of any Lender other than the Incremental Lenders party thereto, effect
such amendments to this Agreement as may be necessary or appropriate, in the
opinion of the Administrative Agent, to give effect to the provisions of this
Section.

(d) Upon the effectiveness of an Incremental Revolving Commitment of any
Incremental Lender, (i) such Incremental Lender shall be deemed to be a
“Revolving Lender” and, as applicable, a Swingline Lender, hereunder, and shall
thereafter be entitled to all the rights of, and benefits accruing to, Lenders
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders hereunder, and (ii)(A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the aggregate Revolving Commitments shall be
increased by the amount of such Incremental Revolving Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Revolving Commitment”. For the avoidance of doubt, upon
the effectiveness of any Incremental Revolving Commitments, the Revolving
Exposure of the Incremental Revolving Lender holding such Commitment, and the
Applicable Percentages of all the Revolving Lenders, shall automatically be
adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Revolving Lender shall assign to each Incremental Revolving Lender holding such
Incremental Revolving Commitment, and each such Incremental Revolving Lender
shall purchase from each Revolving Lender, at the principal amount and in the
currency thereof (together with accrued interest in the applicable currency),
such interests in the outstanding Revolving Loans and funded participations in
Swingline Loans outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and funded participations in Swingline Loans will be held by all the Revolving
Lenders (including such Incremental Revolving Lenders) ratably in accordance
with their Applicable Percentages after giving effect to the effectiveness of
such Incremental Revolving Commitment.

 

49



--------------------------------------------------------------------------------

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) of this Section and of the effectiveness of any Incremental
Revolving Facility, in each case advising the Lenders of the details thereof and
of the Applicable Percentages of the Revolving Lenders after giving effect
thereto and of the assignments required to be made pursuant to paragraph (e) of
this Section.

SECTION 2.20. Extension of Maturity Date. (a) The Borrower may, on no more than
two occasions during the term of this Agreement, by written notice (an
“Extension Notice”) delivered to the Administrative Agent not less than 30 days
and not more than 60 days prior to any anniversary of the Original Effective
Date, request a one-year extension of the Maturity Date then in effect (the
“Existing Maturity Date”) to be effective on such anniversary (the “Extension
Effective Date”); provided that (i) no Default shall have occurred and be
continuing on the Extension Effective Date, (ii) the representations and
warranties set forth in Article III hereof shall be true and correct in all
material respects on and as of the Extension Effective Date, except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date, and (iii) the Administrative Agent
shall have received a certificate, dated the Extension Effective Date and signed
by a Vice President or a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in clauses (i) and (ii) of
this paragraph (a).

(b) The effectiveness of any extension of the Maturity Date shall require the
prior written consent of the Required Lenders, each Lender participating in such
extension of the Maturity Date, and the Administrative Agent. The Administrative
Agent shall promptly furnish a copy of the Extension Notice to each Lender, and
shall request that each Lender either agree or not agree to such extension no
later than 10 days prior to the requested Extension Effective Date. Any Lender
not responding within the above time period shall be deemed not to have
consented to such extension. The decision to agree or withhold agreement to any
extension of the Maturity Date hereunder shall be at the sole discretion of each
Lender. The Revolving Commitment of any Lender that has declined to agree to any
requested extension of the Maturity Date (a “Non-Consenting Lender”) shall
terminate on the Existing Maturity Date, and the principal amount of any
outstanding Loans made by such Lender, together with any accrued interest
thereon, and any accrued fees and other amounts payable to or for the account of
such Lender hereunder, shall be due and payable on the Existing Maturity Date,
and such Non-Consenting Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03
with respect to facts and circumstances occurring prior to the date it ceased
being a party. Notwithstanding the foregoing provisions of this paragraph, the
Borrower shall have the right, prior to an Extension Effective Date, pursuant
to, and in accordance with, Section 2.17(b), to replace a Non-Consenting Lender
with a Lender or other financial institution that will agree to an extension of
the Maturity Date.

 

50



--------------------------------------------------------------------------------

SECTION 2.21. Additional Reserve Costs.

(a) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate) in respect of any of such Lender’s Eurocurrency Loans in
any Designated Foreign Currency, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan.

(b) Any additional interest owed pursuant to paragraph (a) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.

SECTION 2.22. Redenomination of Certain Designated Foreign Currencies. (a) Each
obligation of any party to this Agreement to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency (and the
Administrative Agent shall give notice thereof to the Borrower and the Lenders);
provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

(b) Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and (i) without limiting the liability of the
Borrower for any amount due under this Agreement and (ii) without increasing any
Commitment of any Lender, all references in this Agreement to minimum amounts
(or integral multiples thereof) denominated in the national currency unit of any
member state of the European Union that adopts the Euro as its lawful currency
after the date hereof shall, immediately upon such adoption, be replaced by
references to such minimum amounts (or integral multiples thereof) as shall be
specified herein with respect to Borrowings denominated in Euro.

(c) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent (with the consent of the Borrower
(not to be unreasonably withheld)) may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

51



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and the Significant
Subsidiaries is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business and in good standing (if applicable) in every jurisdiction where
such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s and the applicable Subsidiaries’ corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of the Significant Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of the Significant Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of the
Significant Subsidiaries, and (d) will not result in the creation or imposition
of any Lien on any material amount of assets of the Borrower or any of the
Significant Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Administrative Agent for delivery to the Lenders
its consolidated balance sheet and statements of income, stockholders’ equity
and cash flows as of and for the fiscal year ended October 31, 2014, reported on
by Ernst & Young LLP, independent registered public accounting firm. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and the
Subsidiaries as of such date and for such period in accordance with GAAP.

 

52



--------------------------------------------------------------------------------

(b) Since October 31, 2014, other than the Separation Transactions, there has
been no material adverse change in the actual business, assets, operations or
financial condition of the Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05. Litigation and Environmental Matters. (a) Except as disclosed in
the Borrower’s Annual Report on Form 10-K for the fiscal year ended October 31,
2014, the quarterly reports on Form 10-Q or current reports on Form 8-K filed
subsequent thereto but prior to the Restatement Effective Date, or any
amendments thereof filed subsequent thereto but prior to the Restatement
Effective Date, and except as set forth on Schedule 3.05, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of the Significant Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except as disclosed in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended October 31, 2014, the quarterly reports on Form 10-Q or
current reports on Form 8-K filed subsequent thereto but prior to the
Restatement Effective Date, or any amendments thereof filed subsequent thereto
but prior to the Restatement Effective Date, except as set forth on
Schedule 3.05 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of the Significant Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, or
(iii) has received notice of any claim with respect to any Environmental
Liability.

SECTION 3.06. Compliance with Laws and Agreements. None of the Borrower or any
of the Significant Subsidiaries or any of their respective properties or assets
is in violation of, nor will the continued operation of their properties and
assets as currently conducted violate, any law, rule or regulation or indenture,
agreement or other instrument, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority or indenture,
agreement or other instrument, where such violation or default could reasonably
be expected to result in a Material Adverse Effect. No Default has occurred and
is continuing.

SECTION 3.07. Investment Company Status. The Borrower is not, and is not
“controlled” by, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.08. Taxes. Each of the Borrower and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required by law to have been
filed, and has paid or caused to be paid all Taxes shown to be due and payable
on such Tax returns, except (a) any Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Any underfunding with respect to one or
more Plans (based on the assumptions used for purposes of Financial Accounting
Standards No. 87) could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.
If required by law and requested by the Administrative Agent or any Lender, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1 referred to in Regulation U.

SECTION 3.11. Pari Passu Status. The obligations of the Borrower under this
Agreement rank, and will rank, at least pari passu in priority of payment and in
all other respects with all unsecured Indebtedness of the Borrower.

SECTION 3.12. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and Borrower Agents with Anti-Corruption Laws and applicable
Sanctions. None of the Borrower or any Subsidiary of the Borrower is a
Sanctioned Person. The Borrower and its Subsidiaries and, to the knowledge of
the Borrower, its and their respective directors, officers, employees and
Borrower Agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. No proceeds of any Loans will be used
directly, or to the knowledge of the Borrower, indirectly for the purpose of
financing the activities of any Sanctioned Person or in any Sanctioned Country
(unless, in each case, authorized by Sanctions), or for the purpose of engaging
in any activity in violation of Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The amendment and restatement of the
Original Agreement in the form hereof, and the obligations of the

 

54



--------------------------------------------------------------------------------

Lenders to make Loans and acquire participations in Swingline Loans pursuant
hereto, shall become effective on the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, each Lender and the Administrative Agent either (i) a counterpart of
this Agreement (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent that such party
has signed a counterpart of this Agreement.

(b) The Separation Transactions shall have been consummated in accordance with
and as described in the Information Statement, without any changes or deviations
therefrom that could reasonably be expected to be materially adverse to the
Lenders, except for any such changes or deviations that have been approved by
the Required Lenders.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Ruairidh Ross, Vice President, Deputy General Counsel and
Assistant Secretary of the Borrower (or any internal or outside counsel
designated by the Borrower), substantially in the form of Exhibit B-1, and
covering such matters relating to the Borrower, this Agreement or the
Transactions as the Lenders shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of the Borrower in its jurisdiction of organization,
the authorization of the Transactions and any other legal matters relating to
the Borrower, the Subsidiaries, this Agreement or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.

(e) The Borrower shall have provided the Administrative Agent and the Lenders
with certain pro forma financial information reasonably requested by the
Administrative Agent (it being agreed that this condition was satisfied on
September 14, 2015).

(f) The Administrative Agent shall have received certificates dated the
Restatement Effective Date (i) signed by a Vice President or a Financial Officer
of the Borrower confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 as of such date (but without excluding
the representation and warranty set forth in Section 3.04(b) or Section 3.05)
and (ii) signed by a Financial Officer of the Borrower, substantially in the
form of Exhibit B-2, with respect to the solvency on such date of the Borrower
and the Subsidiaries, on a consolidated basis, after giving effect to the
Separation Transactions and the other transactions to be consummated on the
Restatement Effective Date.

 

55



--------------------------------------------------------------------------------

(g) There shall not have occurred or come to the attention of the Lenders any
event or circumstance (for the avoidance of doubt, other than consummation of
the Separation Transactions) that has resulted or could reasonably be expected
to result in a material adverse change in the actual business, assets,
operations or financial condition of the HPI Businesses since October 31, 2014.

(h) The Borrower shall have permanently reduced the Revolving Commitments under
the Original Credit Agreement to an aggregate amount not in excess of
$4,000,000,000 (and the Lenders party hereto hereby waive any prior notice
requirement under the Original Credit Agreement with respect to delivery of any
notice of such reduction to become effective on the Restatement Effective Date).

(i) The principal of and accrued interest on all loans outstanding, and all fees
and other amounts accrued or owing, under the Existing Credit Agreements (other
than in respect of contingent obligations with respect to which no claims have
been made) shall have been paid in full, the lending commitments thereunder
shall have been terminated, and the Administrative Agent shall have received
reasonably satisfactory evidence of the foregoing.

(j) All fees, cost reimbursements and out-of-pocket expenses required to be paid
or reimbursed on or prior to the Restatement Effective Date pursuant hereto
(including under the Original Credit Agreement) or pursuant to the Commitment
Letter, to the extent invoiced prior to (or, in the case of cost reimbursement
and out-of-pocket expenses, not fewer than two Business Days prior to) the
Restatement Effective Date, shall have been paid or will be paid on the
Restatement Effective Date substantially concurrently with the effectiveness of
this Agreement.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the amendment and restatement of the Original
Agreement in the form hereof and obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on November 30, 2015 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (other than the representations and warranties set forth in
Section 3.04(b) and Section 3.05) shall be true and correct on and as of the
date of such Borrowing.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

56



--------------------------------------------------------------------------------

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:

(a) on or before the earlier of (i) the date by which the Annual Report on
Form 10-K of the Borrower (without giving effect to any extension thereof) for
each fiscal year is required to be filed under the rules and regulations of the
SEC and (ii) 90 days after the end of such fiscal year, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year (for the avoidance of doubt,
including in respect of the fiscal year ending October 31, 2015), setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) on or before the earlier of (i) the date by which the Quarterly Report on
Form 10-Q of the Borrower for each of the first three fiscal quarters of each
fiscal year is required to be filed under the rules and regulations of the SEC
(without giving effect to any extension thereof) and (ii) 45 days after the end
of each of the first three fiscal quarters of such fiscal year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) not later than the date by which financial statements are required to be
delivered under clause (a) or (b) above, a certificate of a Financial Officer of

 

57



--------------------------------------------------------------------------------

the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.05;

(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement or with the
requirements of the Patriot Act or any other “know your customer” or similar
laws or regulations, as the Administrative Agent or any Lender may reasonably
request (it being understood that the Borrower shall not be required to provide
any information which is subject to confidentiality restrictions, the nature of
which prohibit such disclosure notwithstanding the provisions of Section 9.12
hereof); and

(e) all information, documents and other materials that the Borrower is
obligated to deliver to the Administrative Agent under this Agreement, including
all notices, requests, and other reports, certificates and other information
materials, but excluding any such information that (i) is required to be
delivered pursuant to clauses (a) and (b) of this Section 5.01, (ii) relates to
a request for a new, or a conversion of an existing, Borrowing or other
extension of credit (including any Interest Election Request or Interest Period
relating thereto), (iii) relates to the payment of any principal or other amount
due under this Agreement prior to the scheduled date therefor, (iv) provides
notice of any Default or Event of Default, or (v) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
information being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent. In addition, the Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement, but only to the extent requested by the
Administrative Agent. The Borrower further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system, access to which is controlled by the Administrative Agent (the
“Platform”).

Reports required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 shall be deemed to have been delivered on the date on which the
Borrower posts such reports on its website at www.hp.com or when such reports
are posted on the SEC’s website at www.sec.gov; provided that the Borrower shall
deliver to the Administrative Agent, not later than the date on which financial
statements are required to be delivered under clause (b) above, the
certification of a Financial Officer, as required by clause (b).

SECTION 5.02. Notices of Material Events. Promptly after a Financial Officer or
any other executive officer of the Borrower becomes aware of the following, the
Borrower will furnish to the Administrative Agent for delivery to each Lender
written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

58



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any arbitrator or Governmental Authority, against or
affecting the Borrower or any Affiliate thereof that, if not cured or if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, if not cured or if adversely determined, could
reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $200,000,000; and

(d) any other development or event that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Significant Subsidiaries to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or asset
disposition permitted under Section 6.04; provided further that neither the
Borrower nor any of the Significant Subsidiaries shall be required to preserve
any rights, licenses, permits, privileges or franchises or any Significant
Subsidiary’s existence if the Borrower or such Subsidiary determines that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
would not materially adversely affect the Borrower, such Subsidiary or the
Lenders with respect to any Commitments or Borrowing hereunder.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its obligations, other than Indebtedness but including
Tax liabilities, that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

59



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided, however, that the Borrower and the
Subsidiaries may instead self-insure to the same general extent as other
companies of similar size, type and financial condition as the Borrower or such
Subsidiary, and to the extent such policies are consistent with prudent business
practice.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities sufficient to permit the preparation
of the consolidated financial statements of the Borrower and the Subsidiaries in
accordance with GAAP. The Borrower will, and will cause each of the Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender (which representatives shall be reasonably acceptable to the Borrower),
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested; provided that such
designated representatives agree to any reasonable confidentiality obligations
proposed by the Borrower, including, but not limited to, confidentiality
obligations agreed to by the Lenders under or in connection with this Agreement.

SECTION 5.07. Compliance with Laws. (a) The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, including all
Environmental Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) The Borrower will maintain in effect and enforce in all material respects
policies and procedures designed to promote compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and Borrower
Agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. (a) The proceeds of the Loans will be used only
for general corporate purposes. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulation T, Regulation U and
Regulation X.

(b) The Borrower will not permit the proceeds of any Loans to be used directly,
or to the knowledge of the Borrower, indirectly for the purpose of financing the
activities of any Sanctioned Person or in any Sanctioned Country (unless, in
each case, authorized by Sanctions), or for the purpose of engaging in any
activity in violation of Sanctions.

 

60



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
Attributable Debt, except:

(a) Indebtedness, including Guarantees and obligations in respect of letters of
credit and letters of guaranty, existing on the Restatement Effective Date and
set forth on Schedule 6.01 (i) individually, identifying the relevant Subsidiary
and Indebtedness, in the case of any issue or item of Indebtedness having an
outstanding principal amount in excess of $100,000,000 and (ii) in the aggregate
with respect to all other such Indebtedness;

(b) Guarantees of Indebtedness of any Subsidiary to the extent such Indebtedness
is otherwise permitted under this Agreement;

(c) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(d) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof; or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (ii) no other Subsidiary (other than a Subsidiary into
which the acquired Person is merged or any Subsidiary of the acquired Person)
shall Guarantee or otherwise become liable for the payment of such Indebtedness,
except to the extent that such Guarantee is incurred pursuant to
Section 6.01(g);

(e) Indebtedness incurred to finance the purchase price, construction cost or
improvement cost incurred in connection with the acquisition, construction or
improvement of assets, including Capital Lease Obligations; provided that
(i) such Indebtedness is incurred prior to or within one year after, the date of
acquisition, construction or improvement of such assets, (ii) such Indebtedness
does not exceed the amount of such purchase price or cost of the asset and
(iii) any Lien securing such Indebtedness is permitted under Section 6.02(f);

 

61



--------------------------------------------------------------------------------

(f) Indebtedness of Subsidiaries that are limited purpose financing vehicles for
Securitization Transactions incurred to finance such Securitization
Transactions, provided that such Securitization Transactions otherwise comply
with the provisions hereof;

(g) other Indebtedness of Subsidiaries, including Attributable Debt in respect
of Sale and Leaseback Transactions permitted by Section 6.03; provided that the
sum, without duplication, of (i) the aggregate outstanding principal amount of
Indebtedness permitted by this clause (g), plus (ii) the aggregate outstanding
principal amount of Indebtedness and other obligations secured by Liens
permitted by Section 6.02(g), plus (iii) the outstanding Attributable Debt in
respect of Sale and Leaseback Transactions permitted by Section 6.03 shall not
exceed at any time the greater of $700,000,000 and 12.5% of Consolidated Net
Tangible Assets as of the most recent fiscal quarter end for which financial
statements of the Borrower have been delivered pursuant to Section 5.01(a) or
(b);

(h) Indebtedness incurred in connection with the extension of maturity of, or
refunding or refinancing of, in whole or in part, any Indebtedness or
Attributable Debt outstanding pursuant to Section 6.01(a),(d), (e) or (g),
provided that (i) such extension of, or refunding refinancing shall not increase
the principal amount of the Indebtedness or Attributable Debt being extended, or
refunded or refinanced by more than the amount of accrued interest thereon and
fees, expenses and premiums paid in connection with such extension, refunding or
refinancing and (ii) any such refinancing Indebtedness in respect of
Indebtedness incurred under Section 6.01(g) will be deemed to utilize the basket
referred to in Section 6.01(g), but such Indebtedness shall be permitted even if
such Indebtedness is incurred at a time when such Indebtedness would not
otherwise be permitted to be incurred under such clause;

(i) Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business; and

(j) Indebtedness as an account party in respect of trade letters of credit.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) Liens on any property or asset of a Subsidiary securing Indebtedness of such
Subsidiary to the Borrower or to another Subsidiary;

 

62



--------------------------------------------------------------------------------

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Restatement Effective Date; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Subsidiary other than
extensions and accessions thereto and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date and extensions,
renewals and replacements thereof permitted by Section 6.01(g);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary other than extensions and
accessions thereto and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof by more than the amount of accrued interest thereon and fees, expenses
and premiums paid in connection with such refinancing;

(e) Liens arising under Securitization Transactions entered into on lease and
other accounts receivable sold or transferred pursuant to such Securitization
Transactions or on interests retained by the Borrower or any Subsidiary in any
securitization vehicle utilized to effect such a Securitization Transaction;

(f) any Lien given to secure Indebtedness or other obligations (including, in
the case of Subsidiaries, Indebtedness incurred pursuant to Section 6.01(e))
incurred to finance the payment of the purchase price, construction cost or
improvement cost of the acquisition, construction or improvement of assets;
provided that (i) such Lien shall attach solely to the assets acquired,
constructed or improved (including any assets which are attached or otherwise
adjoining such assets), (ii) such Lien has been created or incurred by the
Borrower or a Subsidiary simultaneously with, or within one year after, the date
of acquisition, construction or improvement of such assets, (iii) the
Indebtedness or other obligations secured thereby shall not exceed the amount of
such purchase price or cost of the asset and (iv) such Lien shall secure only
those obligations which it secures on the date of such acquisition, construction
or improvement of assets, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof by more than the amount of accrued interest thereon and fees, expenses
and premiums paid in connection with such refinancing;

(g) other Liens securing Indebtedness or other obligations of the Borrower or
any Subsidiary; provided that the sum, without duplication, at any time of
(i) the aggregate outstanding principal amount of Indebtedness and other
obligations secured by Liens permitted by this clause (g) plus (ii) the
aggregate

 

63



--------------------------------------------------------------------------------

outstanding principal amount of Indebtedness of Subsidiaries permitted by
Section 6.01(g), plus (iii) the outstanding Attributable Debt in respect of Sale
and Leaseback Transactions permitted by Section 6.03 shall not exceed at any one
time the greater of $700,000,000 and 12.5% of Consolidated Net Tangible Assets
as of the most recent fiscal quarter end for which financial statements of the
Borrower have been delivered pursuant to Section 5.01(a) or (b); and

(h) Liens in respect of Indebtedness incurred in connection with the extension
of maturity of, or refunding or refinancing of, in whole or in part, any secured
Indebtedness incurred under Section 6.02(g), provided that (i) such extension
of, or refunding or refinancing shall not increase the principal amount of the
secured Indebtedness or Attributable Debt being extended, or refunded or
refinanced by more than the amount of accrued interest thereon and fees,
expenses and premiums paid in connection with such extension, refunding or
refinancing and (ii) any such secured Indebtedness will be deemed to utilize the
basket referred to in Section 6.02(g), but such secured Indebtedness (and the
Liens in respect thereof) shall be permitted even if the such secured
Indebtedness is incurred at a time when such secured Indebtedness would not
otherwise be permitted to be incurred under such clause.

SECTION 6.03. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any Sale and Leaseback Transaction;
provided that the Borrower may, and may permit any Subsidiary to, enter into
Sale and Leaseback Transactions provided the sum, without duplication, of
(i) the aggregate outstanding Attributable Debt in respect of Sale and Leaseback
Transactions permitted by this Section plus (ii) the aggregate outstanding
principal amount of Indebtedness of Subsidiaries permitted by Section 6.01(g),
plus (ii) the aggregate outstanding principal amount of Indebtedness or other
obligations secured by Liens permitted by Section 6.02(g) shall not exceed at
any one time the greater of $700,000,000 and 12.5% of Consolidated Net Tangible
Assets as of the most recent fiscal quarter end for which financial statements
of the Borrower have been delivered pursuant to Section 5.01(a) or (b).

SECTION 6.04. Fundamental Changes. The Borrower will not, and will not permit
any Significant Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries taken as a whole (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary or other Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into or consolidate with any
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Subsidiary, (iii) any Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to a Wholly Owned Subsidiary, (iv) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not

 

64



--------------------------------------------------------------------------------

materially disadvantageous to the Lenders, (v) any Subsidiary may merge into or
consolidate with any other Person if the surviving Person is or becomes by
virtue of such transaction a Wholly Owned Subsidiary, and the Borrower
determines in good faith that such merger or consolidation is in the best
interests of the Borrower and would not materially adversely affect the Lenders,
(vi) the Borrower or any Subsidiary may merge into or consolidate with any other
Person; provided that the Borrower or such Subsidiary is the surviving
corporation, (vii) any Subsidiary may merge with any other Person in a
transaction in which the surviving entity is not a Subsidiary; provided that
such transaction does not constitute the disposition of all or substantially all
assets of the Borrower and its subsidiaries taken as a whole, and (viii) the
Borrower may consummate the Separation Transactions.

SECTION 6.05. Financial Covenants. (a) The Borrower will not permit the Total
Leverage Ratio on the last day of any fiscal quarter ending after the
Restatement Effective Date to exceed 4.0 to 1.0

(b) The Borrower will not permit the ratio of Consolidated EBITDA to
Consolidated Net Interest Expense for any period of four consecutive fiscal
quarters ending prior to the Maturity Date (for the avoidance of doubt,
including in respect of the period ending October 31, 2015) to be less than 3.0
to 1.0.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or, pursuant to Section 4.02, deemed
made by or on behalf of the Borrower or any Subsidiary in or in connection with
this Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been false or
misleading in any material respect when made or deemed made;

 

65



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence), 5.08(b) or Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or any
Lender to the Borrower (which notice will be given at the request of any
Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable and such failure
shall continue after the applicable grace period, if any, specified in the
agreement or instrument relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that requires the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) any conversion, repurchase or redemption
of any Material Indebtedness scheduled by the terms thereof to occur on a
particular date and not subject to any contingent event or condition related to
the creditworthiness, financial performance or financial condition of the
Borrower or the applicable Subsidiaries, or (iii) any repurchase or redemption
of any Material Indebtedness pursuant to any put option exercised by the holder
of such Material Indebtedness; provided that such put option is exercisable at
times specified in the terms of the Material Indebtedness and is not subject to
any contingent event or condition related to the creditworthiness, financial
performance or financial condition of the Borrower or the applicable
Subsidiaries;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case referred to in (i) or
(ii) above, such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution

 

66



--------------------------------------------------------------------------------

of, or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, or (v) make a
general assignment for the benefit of creditors;

(j) the Borrower or any Material Subsidiary shall admit in writing its
inability, or fail generally, to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered by a court of competent jurisdiction
against the Borrower, any Subsidiary or any combination thereof, and the same
shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable so long as, at the time of such
later declaration, an Event of Default is continuing), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

67



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent, and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to applicable law, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. In addition, for
the avoidance of doubt, the Lenders hereby acknowledge that none of the Joint
Lead Arrangers, Joint Bookrunners, or Co-Syndication Agents, set forth

 

68



--------------------------------------------------------------------------------

on the cover page of this Agreement shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Administrative Agent, Swingline Lender or a Lender hereunder.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth herein for being the
signatory, sender or authenticator thereof). The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person (whether or not such Person in fact meets the
requirements set forth herein for being the signatory, sender or authenticator
thereof), and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent selected by the Administrative
Agent with reasonable care and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. If the Person serving as the Administrative
Agent becomes a Defaulting Lender under clause (d) of the definition of such
term, the Required Lenders may, to the extent permitted by applicable law, by
notice in writing to the Borrower and such Person, remove such Person as
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment by the 30th day following the
date of such notice (or such earlier day as shall be agreed by the Required
Lenders), then such removal shall nonetheless become effective in accordance
with such notice on such 30th day (or agreed earlier date). Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor,

 

69



--------------------------------------------------------------------------------

such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender represents that it is engaged in making, acquiring and holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender and to make, acquire and hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Original Effective Date.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone and as otherwise set
forth in subsection (b), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed, e-mail, by certified or registered mail or sent by telecopy, as
follows:

(i) if to the Borrower, to it at Hewlett-Packard Company, 3000 Hanover Street,
Palo Alto, CA 94304, Attention of Treasurer (Fax No. (650) 857-2652), with a
copy to the General Counsel at the same address and to Fax No. (650) 857-4837;

 

70



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, Citibank, N.A., 1615 Brett Road, New
Castle, Delaware 19720, Attention: Bank Loan Syndications, Telecopy Number:
(646) 274-5080, Email: GLAgentOfficeOps@citi.com, with a copy to Citibank, N.A.,
One Sansome Street, San Francisco, California 94104, Email:
sean.klimchalk@citi.com; provided that if any notice or other communication
relates to Multicurrency Swingline Loans, then an additional copy shall be
delivered, mailed or sent by telecopy to Citigroup Centre, 25 Canada Square, 5th
Floor, Canary Wharf, London E14 5LB, Attention: EMEA Loans Agency, Fax No. +44
(0) 20 7492 3980; and

(iii) if to any other Lender, to it at its address (or e-mail or fax number) set
forth on Schedule 2.01 or in its Administrative Questionnaire.

(b) Communications to the Lenders may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other Communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
Communications.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement. Each Lender agrees that notice to it (as provided in
the next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of this Agreement. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(d) The Platform is provided “as is” and “as available”. The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Communications
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by the Agent Parties in connection with the Communications
or the Platform. In no event shall the Administrative Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Borrower, any Lender or any other Person or entity for damages of any
kind,

 

71



--------------------------------------------------------------------------------

including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
the Internet, except to the extent the liability of any Agent Party is found in
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted primarily from the gross negligence or wilful misconduct of, or breach
of this Agreement by, such Agent Party.

Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Borrower, the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Borrower, the Administrative Agent and the Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) decrease the principal amount of any
Loan or decrease the rate of interest thereon, or decrease any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or decrease the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.16(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, or (vi) change any provisions of this Agreement
in a

 

72



--------------------------------------------------------------------------------

manner that by its terms adversely affects the rights in respect of payments due
to Lenders holding Loans of any Class differently than those holding Loans of
any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each affected Class;
and provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Swingline Lenders
hereunder without the prior written consent of the Administrative Agent or the
Swingline Lenders, as the case may be and (B) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Revolving Lenders (but not the Swingline Lender) or
the Swingline Lender (but not the Revolving Lenders) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time. Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrower, the Required Lenders and the Administrative Agent (and, if
their rights or obligations are affected thereby, the Swingline Lenders) if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement. Notwithstanding the foregoing,
(1) any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency so long as, in each case, the Lenders
shall have received at least five Business Days prior written notice thereof and
the Administrative Agent shall not have received, within five Business Days of
the date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, any Swingline Lender stating that it objects to such
amendment, and (2) the Commitments and Revolving Exposure of any Lender that is
at the time a Defaulting Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the due diligence
investigation of the Borrower, the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated); provided,
however, that only one

 

73



--------------------------------------------------------------------------------

outside counsel may act on behalf of the Administrative Agent and the Lenders in
connection with the preparation and negotiation of this Agreement, and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender (such
fees, charges and disbursements not to include allocated costs of internal
counsel), in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such reasonable and
documented out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee (not to include allocated costs of internal counsel), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries; provided that any such losses, claims,
damages, liabilities and expenses arise out of or in connection with such
Indemnitee’s acting as Administrative Agent, Co-Administrative Agent or a Lender
under this Agreement, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity set forth in the foregoing clauses (i),
(ii), (iii) and (iv) shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of, or
violation of law by, such Indemnitee. The Borrower will not be liable under this
Agreement for any amount paid by an Indemnitee to settle any claims or actions
if the settlement is entered into without the Borrower’s consent, which consent
may not be withheld unless such settlement is unreasonable in light of such
claims or actions against, and defenses available to, such Indemnitee. Anything
in this Section 9.03(b) to the contrary notwithstanding, the Borrower shall not
be liable for the fees and expenses of more than one primary outside counsel and
one local outside counsel per jurisdiction retained by each Indemnitee in
connection with the defense of any action for which indemnification is sought
hereunder. The Borrower shall have no obligation to any Indemnitee under this
Section 9.03(b) for matters for which such Indemnitee has been fully compensated
pursuant to any other provision of this Agreement. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

74



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Swingline Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or such Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Swingline Lender in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Loans and unused Revolving Commitments at the time
of such determination.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

(f) The provisions of this Section 9.03 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any investigation made by or on
behalf of the Administrative Agent or any Lender.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (other than any Defaulting
Lender, natural person or investment vehicle or trust for the primary

 

75



--------------------------------------------------------------------------------

benefit of a natural person or relatives of a natural person), all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender,
each of the Borrower and the Administrative Agent (and, in the case of an
assignment, other than to an existing Lender or an Affiliate of a Lender, of all
or a portion of a Commitment or any Lender’s obligations in respect of its
Swingline Exposure, each of the Swingline Lenders) must give their prior written
consent to such assignment (each such consent not to be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 and shall be an integral multiple of
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents, (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (iii) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500
(payable by the assignor or assignee), (v) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire, and (vi) except in the case of an assignment to a Swingline
Lender, no assignment of all or any portion of a Swingline Commitment shall
become effective until after the Multicurrency Swingline Agent has received all
information that it has reasonably requested pursuant to “know your customer” or
similar laws or regulations; and provided further that any consent of the
Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clause (h) or (i) of Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
shall have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be (i) entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment, and
(ii) subject to the confidentiality provisions hereof). Any purported sale,
assignment, delegation or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be null and void
and instead be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

76



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.04(b) or (c), 2.05(b),
2.16(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with accrued interest thereon. No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swingline Lenders, sell participations to one or more banks or
other entities (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f)

 

77



--------------------------------------------------------------------------------

of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant agrees to be subject to the
provisions of Section 2.17 as if it were an assignee under paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 9.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.16(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Sections 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(g) as though it were a
Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement (provided, however, that
such representations and warranties shall be made or deemed made only as of the
Original Effective Date, the Restatement Effective

 

78



--------------------------------------------------------------------------------

Date, the times of any Borrowings hereunder, or such other dates on or as of
which such representations and warranties are specifically required to be made
pursuant to the provisions hereof, including, as applicable, in connection with
any Incremental Facility under Section 2.19 or any extension of the Maturity
Date pursuant to Section 2.20) and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.13,
2.14, 2.15 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent and certain Lenders constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. The amendment and restatement of the Original Credit Agreement effected
hereby will not constitute a novation of the obligations of the Borrower under
the Original Credit Agreement, which shall (except as paid or discharged in
connection with the effectiveness hereof) continue as obligations of the
Borrower hereunder. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be

 

79



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. Each Lender shall promptly notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

80



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a need-to-know basis (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower, any
Subsidiary, and the obligations hereunder, (g) on a confidential basis to any
rating agency in connection with rating the Borrower or the credit facilities
provided for herein, (h) with the consent of the Borrower, or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. If
any Lender or the Administrative Agent is required by any Governmental Authority
or any other Person to disclose Information or otherwise intends to disclose any
Information pursuant to clause (c) of this Section, unless prohibited by law
such Lender or the Administrative Agent, as the case may be, shall promptly
notify the Borrower in writing so as to provide the Borrower with the
opportunity to seek a

 

81



--------------------------------------------------------------------------------

protective order or take such other actions that are deemed appropriate by the
Borrower to protect the confidentiality of the Information. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each Lender confirms that it maintains internal
policies and procedures, including “ethical wall” procedures, intended to
protect against the unlawful use of confidential information and such procedures
apply to the Information.

SECTION 9.13. Authorization to Distribute Certain Materials to Public-Siders;
Material Non-Public Information. (a) EACH LENDER ACKNOWLEDGES THAT INFORMATION
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS SUBSIDIARIES OR SECURITIES THEREOF
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
OR SECURITIES THEREOF. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

(c) If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.

 

82



--------------------------------------------------------------------------------

(d) The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC

SECTION 9.14. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.15 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.16. No Fiduciary Duty. The Borrower acknowledges that the
Administrative Agent, the Co-Administrative Agent, each Lender and the
Affiliates of each of the foregoing may have economic interests that conflict
with those of the Borrower, the Subsidiaries and their Affiliates. The Borrower,
on behalf of itself and the Subsidiaries, agrees that in connection with all
aspects of the Transactions and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Co-Administrative Agent, each Lender and the
Affiliates of each of them, on the other hand, will have a business

 

83



--------------------------------------------------------------------------------

relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Co-Administrative Agent, the
Lenders or any Affiliate of any of them, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HP INC.,   by  

/s/ Catherine Lesjak

  Name:   Catherine Lesjak   Title:   EVP/CFO CITIBANK, N.A., individually and
as Administrative Processing Agent and Co-Administrative Agent,   by  

/s/ Susan Olsen

  Name:   Susan Olsen   Title:   Vice President CITIBANK INTERNATIONAL LIMITED,
as Multicurrency Swingline Agent,   by  

/s/ Steve Wright

  Name:   Steve Wright   Title:   JPMORGAN CHASE BANK, N.A.,individually and as
Co-Administrative Agent,   by  

/s/ Donatus O. Anusionwu

  Name:   Donatus O. Anusionwu   Title:  

Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT BNP PARIBAS,  
by  

/s/ Nicolas Rabier

  Name:   Nicolas Rabier   Title:   Managing Director   1by  

/s/ Karim Remtoula

  Name:   Karim Remtoula   Title:   Vice President

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT HSBC Bank USA,
  by  

/s/ David Wagstaff

  Name:   David Wagstaff   Title:   Managing Director   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT MIZUHO BANK,
LTD.,   by  

/s/ Bertram H. Tang

  Name:   Bertram H. Tang   Title:   Authorized Signatory   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT DEUTSCHE BANK
AG NEW YORK BRANCH,   by  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President   1by  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Vice President

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Wells Fargo
Bank, National Association,   by  

/s/ Lacy Houstoun

  Name:   Lacy Houstoun   Title:   Director   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Bank of
America, N.A.,   by  

/s/ Jeannette Lu

  Name:   Jeannette Lu   Title:   Vice President   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Barclays Bank
PLC,   by  

/s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:   Vice President   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT SANTANDER BANK,
N.A.,   by  

/s/ William Maag

  Name:   William Maag   Title:   Managing Director   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT SOCIETE
GENERALE,   by  

/s/ Kimberly Metzger

  Name:   Kimberly Metzger   Title:   Director   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT The Bank of
Tokyo-Mitsubishi UFJ, Ltd.,   by  

/s/ Lillian Kim

  Name:   Lillian Kim   Title:   Director   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Morgan Stanley
Bank, N.A.,   by  

/s/ Roberto Ellinghaus

  Name:   Roberto Ellinghaus   Title:   Authorized Signatory   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Australia and
New Zealand Banking Group Limited,   by  

/s/ Robert Grillo

  Name:   Robert Grillo   Title:   Director   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Bank of China
Los Angeles Branch,   by  

/s/ Lixin Guo

  Name:   Lixin Guo   Title:   SVP and Branch Manager   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT The Bank of New
York Mellon,   by  

/s/ David B. Wirl

  Name:   David B. Wirl   Title:   Managing Director   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Crédit Agricole
Corporate & Investment Bank,   by  

/s/ Mike McIntyre

  Name:   Mike McIntyre   Title:   Director   1by  

/s/ Aaron Sansone

  Name:   Aaron Sansone   Title:   Vice President

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Credit Suisse
AG, Cayman Island Branch,   by  

/s/ Christopher Day

  Name:   Christopher Day   Title:   Authorized Signatory   1by  

/s/ Franziska Schoch

  Name:   Franziska Schoch   Title:   Authorized Signatory

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Goldman Sachs
Bank USA,   by  

/s/ Michelle Latzoni

  Name:   Michelle Latzoni   Title:   Authorized Signatory   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT ING Bank N.V.,
Dublin Branch,   by  

/s/ Sean Hassett

  Name:   Sean Hassett   Title:   Director   1by  

/s/ Maurice Kenny

  Name:   Maurice Kenny   Title:   Director

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT ROYAL BANK OF
CANADA,   by  

/s/ Mark Gronich

  Name:   Mark Gronich   Title:   Authorized Signatory   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Standard
Chartered Bank,   by  

/s/ Felipe Macia A2789

  Name:   Felipe Macia A2789   Title:   Managing Director Syndications, Americas
  1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE HEWLETT-PACKARD FIVE-YEAR CREDIT AGREEMENT Lender: U.S.
Bank,   by  

/s/ Lukas Coleman

  Name:   Lukas Coleman   Title:   Vice President   1by  

 

  Name:     Title:  

 

 

1 For any institution that requires an additional signature line.



--------------------------------------------------------------------------------

Schedule 2.01

REVOLVING COMMITMENTS

 

Lender

   Revolving
Commitment  

Citibank, N.A.

   $ 332,444,444.45   

JPMorgan Chase Bank, N.A.

   $ 332,444,444.44   

BNP Paribas

   $ 332,444,444.44   

HSBC Bank USA, National Association

   $ 332,444,444.44   

Mizuho Bank, Ltd.

   $ 332,444,444.44   

Deutsche Bank AG New York Branch

   $ 257,777,777.78   

Wells Fargo Bank, National Association

   $ 257,777,777.78   

Bank of America, N.A.

   $ 257,777,777.78   

Barclays Bank PLC

   $ 168,888,888.89   

Santander Bank, N.A.

   $ 168,888,888.89   

Société Générale

   $ 168,888,888.89   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 140,000,000.00   

Morgan Stanley Bank, N.A.

   $ 117,777,777.78   

Australia and New Zealand Banking Group Limited

   $ 80,000,000.00   

Bank of China, Los Angeles Branch

   $ 80,000,000.00   

The Bank of New York Mellon

   $ 80,000,000.00   

Credit Agricole Corporate & Investment Bank

   $ 80,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 80,000,000.00   

Goldman Sachs Bank USA

   $ 80,000,000.00   

ING Bank N.V., Dublin Branch

   $ 80,000,000.00   

Royal Bank of Canada

   $ 80,000,000.00   

Standard Chartered Bank

   $ 80,000,000.00   

U.S. Bank National Association

   $ 80,000,000.00      

 

 

 

Total

   $ 4,000,000,000.00      

 

 

 

SWINGLINE COMMITMENTS

 

Swingline Lender

   Swingline
Commitment  

Citibank, N.A.

   $ 250,000,000   

JPMorgan Chase Bank, N.A.

   $ 250,000,000   

BNP Paribas

   $ 250,000,000   

HSBC Bank USA, National Association

   $ 250,000,000   

Bank of America, N.A.

   $ 250,000,000   

Mizuho Bank, Ltd.

   $ 250,000,000      

 

 

 

Total

   $ 1,500,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.05

LITIGATION AND ENVIRONMENTAL MATTERS

Litigation, Proceedings and Investigations

Copyright Levies. As described below, proceedings are ongoing or have been
concluded involving HP Inc. in certain European Union (“EU”) member countries,
including litigation in Germany, Belgium and Austria, seeking to impose or
modify levies upon equipment (such as multi-function devices (“MFDs”), personal
computers (“PCs”) and printers) and alleging that these devices enable producing
private copies of copyrighted materials. Descriptions of some of the ongoing
proceedings are included below. The levies are generally based upon the number
of products sold and the per-product amounts of the levies, which vary. Some EU
member countries that do not yet have levies on digital devices are expected to
implement similar legislation to enable them to extend existing levy schemes,
while some other EU member countries have phased out levies or are expected to
limit the scope of levy schemes and applicability in the digital hardware
environment, particularly with respect to sales to business users. HP Inc.,
other companies and various industry associations have opposed the extension of
levies to the digital environment and have advocated alternative models of
compensation to rights holders.

VerwertungsGesellschaft Wort (“VG Wort”), a collection agency representing
certain copyright holders, instituted legal proceedings against HP Inc. in the
Stuttgart Civil Court seeking to impose levies on printers. On December 22,
2004, the court held that HP Inc. is liable for payments regarding all printers
using ASCII code sold in Germany but did not determine the amount payable per
unit. HP Inc. appealed this decision in January 2005 to the Stuttgart Court of
Appeals. On May 11, 2005, the Stuttgart Court of Appeals issued a decision
confirming that levies are due. On June 6, 2005, HP Inc. filed an appeal to the
German Federal Supreme Court in Karlsruhe. On December 6, 2007, the German
Federal Supreme Court issued a judgment that printers are not subject to levies
under existing law. VG Wort appealed the decision by filing a claim with the
German Federal Constitutional Court challenging the ruling that printers are not
subject to levies. On September 21, 2010, the Constitutional Court published a
decision holding that the German Federal Supreme Court erred by not referring
questions on interpretation of German copyright law to the Court of Justice of
the European Union (“CJEU”) and therefore revoked the German Federal Supreme
Court decision and remitted the matter to it. On July 21, 2011, the German
Federal Supreme Court stayed the proceedings and referred several questions to
the CJEU with regard to the interpretation of the European Copyright Directive.
On June 27, 2013, the CJEU issued its decision responding to those questions.
The German Federal Supreme Court subsequently scheduled a joint hearing on this
matter with other cases relating to reprographic levies on printers and PCs that
was held on October 31, 2013. The German Federal Supreme Court issued a decision
on July 3, 2014 partially granting the claim of VG Wort. The German Federal
Supreme Court decision provides that levies are due where the printer is used
with a PC to make permitted reprographic copies in a single process under the
control of the same person, but no levies are due on a printer for reprographic
copies made with a “scanner-PC-printer” product chain. The case has been
remitted to the Stuttgart Civil Court to assess the amount to be paid per
printer unit. The industry association BITKOM and VG Wort signed a settlement
agreement defining the levies due on printers sold in Germany from 2001—2007. HP
Inc. opted to join the settlement agreement on August 10, 2015.



--------------------------------------------------------------------------------

In September 2003, VG Wort filed a lawsuit against Fujitsu Technology Solutions
GmbH (“Fujitsu”) in the Munich Civil Court in Munich, Germany seeking to impose
levies on PCs. This is an industry test case in Germany, and HP Inc. has agreed
not to object to the delay if VG Wort sues HP Inc. for such levies on PCs
following a final decision against Fujitsu. On December 23, 2004, the Munich
Civil Court held that PCs are subject to a levy and that Fujitsu must pay €12
plus compound interest for each PC sold in Germany since March 2001. Fujitsu
appealed this decision in January 2005 to the Munich Court of Appeals. On
December 15, 2005, the Munich Court of Appeals affirmed the Munich Civil Court
decision. Fujitsu filed an appeal with the German Federal Supreme Court in
February 2006. On October 2, 2008, the German Federal Supreme Court issued a
judgment that PCs were not photocopiers within the meaning of the German
copyright law that was in effect until December 31, 2007 and, therefore, were
not subject to the levies on photocopiers established by that law. VG Wort
subsequently filed a claim with the German Federal Constitutional Court
challenging that ruling. In January 2011, the Constitutional Court published a
decision holding that the German Federal Supreme Court decision was inconsistent
with the German Constitution and revoking the German Federal Supreme Court
decision. The Constitutional Court also remitted the matter to the German
Federal Supreme Court for further action. On July 21, 2011, the German Federal
Supreme Court stayed the proceedings and referred several questions to the CJEU
with regard to the interpretation of the European Copyright Directive. On
June 27, 2013, the CJEU issued its decision responding to those questions. The
German Federal Supreme Court subsequently scheduled a joint hearing on that
matter with other cases relating to reprographic levies on printers that was
held on October 31, 2013. The German Federal Supreme Court issued a decision on
July 3, 2014 partially granting the claim of VG Wort. The German Federal Supreme
Court decision provides that levies are due for audio-visual copying of standing
text and pictures using a PC as the last device in a single reproduction process
under the control of the same person, but no levies are due on a PC for
reprographic copies made using a “PC-printer” or a “scanner-PC-printer” chain.
The case has been remitted to the Munich Court of Appeals to assess the amount
to be paid per PC unit.

Reprobel, a cooperative society with the authority to collect and distribute the
remuneration for reprography to Belgian copyright holders, requested by
extra-judicial means that HP Inc. amend certain copyright levy declarations
submitted for inkjet MFDs sold in Belgium from January 2005 to December 2009 to
enable it to collect copyright levies calculated based on the generally higher
copying speed when the MFDs are operated in draft print mode rather than when
operated in normal print mode. In March 2010, HP Inc. filed a lawsuit against
Reprobel in the French-speaking chambers of the Court of First Instance of
Brussels seeking a declaratory judgment that no copyright levies are payable on
sales of MFDs in Belgium or, alternatively, that copyright levies payable on
such MFDs must be assessed based on the copying speed when operated in the
normal print mode set by default in the device. On November 16, 2012, the court
issued a decision holding that Belgium law is not in conformity with EU law in a
number of respects and ordered that, by November 2013, Reprobel substantiate
that the amounts claimed by Reprobel are commensurate with the harm resulting
from legitimate copying under the reprographic exception. HP Inc. subsequently
appealed that court decision to the Courts of Appeal in Brussels seeking to



--------------------------------------------------------------------------------

confirm that the Belgian law is not in conformity with EU law and that, if
Belgian law is interpreted in a manner consistent with EU law, no payments by HP
Inc. are required or, alternatively, the payments already made by HP Inc. are
sufficient to comply with its obligations under Belgian law. On October 23,
2013, the Court of Appeal in Brussels stayed the proceedings and referred
several questions to the CJEU relating to whether the Belgian reprographic
copyright levies system is in conformity with EU law. The case was heard by the
CJEU on January 29, 2015 and the non-binding Opinion of the Advocate General was
delivered on June 11, 2015.

Based on industry opposition to the extension of levies to digital products, HP
Inc.’s assessments of the merits of various proceedings and HP Inc.’s estimates
of the number of units impacted and the amounts of the levies, HP Inc. has
accrued amounts that it believes are adequate to address the matters described
above. However, the ultimate resolution of these matters and the associated
financial impact on HP Inc., including the number of units impacted and the
amount of levies imposed, remains uncertain.

Fair Labor Standards Act Litigation. HP Inc. is involved in several lawsuits in
which the plaintiffs are seeking unpaid overtime compensation and other damages
based on allegations that various employees of Electronic Data Systems
Corporation (“EDS”) or HP Inc. have been misclassified as exempt employees under
the Fair Labor Standards Act (“FLSA”) and/or in violation of the California
Labor Code or other state laws. Those matters include the following:

 

  •   Cunningham and Cunningham, et al. v. Electronic Data Systems Corporation
is a purported collective action filed on May 10, 2006 in the United States
District Court for the Southern District of New York claiming that current and
former EDS employees allegedly involved in installing and/or maintaining
computer software and hardware were misclassified as exempt employees. Another
purported collective action, Steavens, et al. v. Electronic Data Systems
Corporation, was filed on October 23, 2007 in the same court alleging similar
facts. The Steavens case was consolidated for pretrial purposes with the
Cunningham case. On December 14, 2010, the court granted conditional
certification of a class consisting of employees in 20 legacy EDS job codes in
the consolidated Cunningham/Steavens matter. On December 11, 2013, HP Inc. and
plaintiffs’ counsel in the consolidated Cunningham/Steavens matter, and the
Salva matter described below, mediated these cases and reached a settlement
agreement. The court approved the settlement on June 16, 2015 and HP Inc. funded
the settlement on July 27, 2015.

 

  •   Salva v. Hewlett-Packard Company is a purported collective action filed on
June 15, 2012 in the United States District Court for the Western District of
New York alleging that certain information technology employees allegedly
involved in installing and/or maintaining computer software and hardware were
misclassified as exempt employees under the Fair Labor Standards Act. On
December 11, 2013, HP Inc. and plaintiffs’ counsel in the consolidated
Cunningham/Steavens matter and the Salva matter mediated these cases and reached
a settlement agreement. The court consolidated the Salva matter into the
Cunningham/Steavens matter and approved the settlement on June 16, 2015 and HP
Inc. funded the settlement on July 27, 2015.



--------------------------------------------------------------------------------

  •   Karlbom, et al. v. Electronic Data Systems Corporation is a class action
filed on March 16, 2009 in California Superior Court alleging facts similar to
the Cunningham and Steavens matters. The parties are engaged in discovery.

 

  •   Benedict v. Hewlett-Packard Company is a purported class action filed on
January 10, 2013 in the United States District Court for the Northern District
of California alleging that certain technical support employees allegedly
involved in installing, maintaining and/or supporting computer software and/or
hardware for HP Inc. were misclassified as exempt employees under the Fair Labor
Standards Act. The plaintiff has also alleged that HP Inc. violated California
law by, among other things, allegedly improperly classifying these employees as
exempt. On February 13, 2014, the court granted the plaintiff’s motion for
conditional class certification. On May 7, 2015, the plaintiffs filed a motion
to certify a Rule 23 state class of certain Technical Solutions Consultants in
California, Massachusetts, and Colorado that they claim were improperly
classified as exempt from overtime under state law. On July 30, 2015, the court
dismissed the Technology Consultant and certain Field Technical Support
Consultant opt-ins from the conditionally certified FLSA collective action.

India Directorate of Revenue Intelligence Proceedings. On April 30 and May 10,
2010, the India Directorate of Revenue Intelligence (the “DRI”) issued show
cause notices to Hewlett-Packard India Sales Private Ltd (“HP Inc. India”), a
subsidiary of HP Inc., seven HP Inc. India employees and one former HP Inc.
India employee alleging that HP Inc. India underpaid customs duties while
importing products and spare parts into India and seeking to recover an
aggregate of approximately $370 million, plus penalties. Prior to the issuance
of the show cause notices, HP Inc. India deposited approximately $16 million
with the DRI and agreed to post a provisional bond in exchange for the DRI’s
agreement to not seize HP Inc. India products and spare parts and to not
interrupt the transaction of business by HP Inc. India.

On April 11, 2012, the Bangalore Commissioner of Customs issued an order on the
products-related show cause notice affirming certain duties and penalties
against HP Inc. India and the named individuals of approximately $386 million,
of which HP Inc. India had already deposited $9 million. On December 11, 2012,
HP Inc. India voluntarily deposited an additional $10 million in connection with
the products-related show cause notice. On April 20, 2012, the Commissioner
issued an order on the parts-related show cause notice affirming certain duties
and penalties against HP Inc. India and certain of the named individuals of
approximately $17 million, of which HP Inc. India had already deposited
$7 million. After the order, HP Inc. India deposited an additional $3 million in
connection with the parts-related show cause notice so as to avoid certain
penalties.

HP Inc. India filed appeals of the Commissioner’s orders before the Customs
Tribunal along with applications for waiver of the pre-deposit of remaining
demand amounts as a condition for hearing the appeals. The Customs Department
has also filed cross-appeals before the Customs



--------------------------------------------------------------------------------

Tribunal. On January 24, 2013, the Customs Tribunal ordered HP Inc. India to
deposit an additional $24 million against the products order, which HP Inc.
India deposited in March 2013. The Customs Tribunal did not order any additional
deposit to be made under the parts order. In December 2013, HP Inc. India filed
applications before the Customs Tribunal seeking early hearing of the appeals as
well as an extension of the stay of deposit as to HP Inc. India and the
individuals already granted until final disposition of the appeals. On
February 7, 2014, the application for extension of the stay of deposit was
granted by the Customs Tribunal until disposal of the appeals. On October 27,
2014, the Customs Tribunal commenced hearings on the cross-appeals of the
Commissioner’s orders. The Customs Tribunal rejected HP Inc. India request to
remand the matter to the Commissioner on procedural grounds. The hearing
scheduled to reconvene on April 6, 2015 was cancelled at the request of the
Customs Tribunal. A new hearing date has not been set.

Russia GPO and Other Anti-Corruption Investigations. The German Public
Prosecutor’s Office (“German PPO”) has been conducting an investigation into
allegations that current and former employees of HP Inc. engaged in bribery,
embezzlement and tax evasion relating to a transaction between Hewlett-Packard
ISE GmbH in Germany, a former subsidiary of HP Inc., and the General
Prosecutor’s Office of the Russian Federation. The approximately €35 million
transaction, which was referred to as the Russia GPO deal, spanned the years
2001 to 2006 and was for the delivery and installation of an IT network. The
German PPO issued an indictment of four individuals, including one current and
two former HP Inc. employees, on charges including bribery, breach of trust and
tax evasion. The German PPO also requested that HP Inc. be made an associated
party to the case, and, if that request is granted, HP Inc. would participate in
any portion of the court proceedings that could ultimately bear on the question
of whether HP Inc. should be subject to potential disgorgement of profits based
on the conduct of the indicted current and former employees. The Regional Court
of Leipzig will determine whether the matter should be admitted to trial. The
Polish Central Anti-Corruption Bureau is also investigating potential corrupt
actions by a former employee of Hewlett-Packard Polska Sp. z o.o., an indirect
subsidiary of HP Inc., in connection with certain public-sector transactions in
Poland. HP Inc. is cooperating with these investigating agencies.

On December 2, 2014, plaintiffs Petroleos Mexicanos and Pemex Exploracion filed
a complaint against HP Inc. and HP Inc. Mexico in the United States District
Court for the Northern District of California alleging violations of the
Racketeer Influenced and Corrupt Organizations Act (RICO Act), fraudulent
concealment, tortious interference, and violations of the California Unfair
Competition Law in connection with alleged improper payments provided to Pemex
officials by third-parties retained by HP Inc. Mexico. These allegations arise
from the same subject-matter as a previously disclosed 2014 Non-Prosecution
Agreement between HP Inc. Mexico and the DOJ and a simultaneous cease-and-desist
order against HP Inc. issued by the SEC. On February 9, 2015, HP Inc. and HP
Inc. Mexico filed a motion to dismiss the complaint in its entirety. On July 13,
2015, the court granted the motion to dismiss and gave the plaintiffs leave to
amend their complaint. The plaintiffs filed a first amended complaint on
July 31, 2015. On August 21, 2015, HP Inc. and HP Inc. Mexico filed a motion to
dismiss the first amended complaint. The hearing on this motion to dismiss is
scheduled for December 10, 2015. HP Inc. does not believe that the resolution of
this matter will have a material impact on its financial statements.



--------------------------------------------------------------------------------

ECT Proceedings. In January 2011, the postal service of Brazil, Empresa
Brasileira de Correios e Telégrafos (“ECT”), notified an HP Inc. subsidiary in
Brazil (“HP Inc. Brazil”) that it had initiated administrative proceedings to
consider whether to suspend HP Inc. Brazil’s right to bid and contract with ECT
related to alleged improprieties in the bidding and contracting processes
whereby employees of HP Inc. Brazil and employees of several other companies
allegedly coordinated their bids and fixed results for three ECT contracts in
2007 and 2008. In late July 2011, ECT notified HP Inc. Brazil it had decided to
apply the penalties against HP Inc. Brazil and suspend HP Inc. Brazil’s right to
bid and contract with ECT for five years, based upon the evidence before it. In
August 2011, HP Inc. Brazil appealed ECT’s decision. In April 2013, ECT rejected
HP Inc. Brazil’s appeal, and the administrative proceedings were closed with the
penalties against HP Inc. Brazil remaining in place. In parallel, in September
2011, HP Inc. Brazil filed a civil action against ECT seeking to have ECT’s
decision revoked. HP Inc. Brazil also requested an injunction suspending the
application of the penalties until a final ruling on the merits of the case. The
court of first instance has not issued a decision on the merits of the case, but
it has denied HP Inc. Brazil’s request for injunctive relief. HP Inc. Brazil
appealed the denial of its request for injunctive relief to the intermediate
appellate court, which issued a preliminary ruling denying the request for
injunctive relief but reducing the length of the sanctions from five to two
years. HP Inc. Brazil appealed that decision and, in December 2011, obtained a
ruling staying enforcement of ECT’s sanctions until a final ruling on the merits
of the case. HP Inc. expects the decision to be issued in 2015 and any
subsequent appeal on the merits to last several years.

Abstrax Proceeding. On February 28, 2014, Abstrax, Inc. (“Abstrax”), a company
with a principal place of business in Mesa, Arizona, filed a patent infringement
lawsuit against HP Inc. Abstrax claimed to market software for sales operations
and manufacturing operations for configurable products, including those in the
custom shutter industry. The case was pending in U.S. District Court for the
Eastern District of Texas, Marshall Division. Abstrax asserted one patent, U.S.
Patent 6,240,328, which is directed generally to a method of generating assembly
instructions. In its complaint, Abstrax claimed that HP Inc.’s methods and
processes of manufacturing configurable servers, storage, networking devices,
PCs, laptops, imaging and printing devices and their sub-systems infringe its
patent, as do the products made by the accused processes. Abstrax also claimed
that HP Inc.’s alleged infringement was willful and that the case was
exceptional. On November 14, 2014, HP Inc. filed a petition with the U.S. Patent
and Trademark Office challenging the validity of the Abstrax patent based on
prior art. In late January 2015, Abstrax dropped its infringement allegations
against the manufacturing of PCs and imaging and printing devices from its
expert reports. On March 4, 2015, the court heard HP Inc.’s motion challenging
the subject matter of the patent under 35 U.S.C. Section 101. Trial was
scheduled for May 11, 2015. The parties settled the matter in April 2015. The
district court litigation was dismissed on May 5, 2015. HP Inc.’s challenge to
the validity of the patent was terminated on May 18, 2015.

Stockholder Litigation. As described below, HP Inc. is involved in various
stockholder litigation matters commenced against certain current and former HP
Inc. executive officers and/or certain current and former members of HP Inc.’s
board of directors in which the plaintiffs are seeking to



--------------------------------------------------------------------------------

recover damages related to HP Inc.’s allegedly inflated stock price, certain
compensation paid by HP Inc. to the defendants, other damages and/or injunctive
relief:

 

  •   A.J. Copeland v. Raymond J. Lane, et al. (“Copeland I”) is a lawsuit filed
on March 7, 2011 in the United States District Court for the Northern District
of California alleging, among other things, that the defendants breached their
fiduciary duties and wasted corporate assets in connection with HP Inc.’s
alleged violations of the Foreign Corrupt Practices Act of 1977 (“FCPA”), HP
Inc.’s severance payments made to Mark Hurd (a former Chairman of HP Inc.’s
board of directors and HP Inc.’s Chief Executive Officer), and HP Inc.’s
acquisition of 3PAR Inc. The lawsuit also alleges violations of Section 14(a) of
the Securities Exchange Act of 1934 (the “Exchange Act”) in connection with HP
Inc.’s 2010 and 2011 proxy statements. On February 8, 2012, the defendants filed
a motion to dismiss the lawsuit. On October 10, 2012, the court granted the
defendants’ motion to dismiss with leave to file an amended complaint. On
November 1, 2012, the plaintiff filed an amended complaint adding an unjust
enrichment claim and claims that the defendants violated Section 14(a) of the
Exchange Act and breached their fiduciary duties in connection with HP Inc.’s
2012 proxy statement. On December 13, 14 and 17, 2012, the defendants moved to
dismiss the amended complaint. On December 28, 2012, the plaintiff moved for
leave to file a third amended complaint. On May 6, 2013, the court denied the
motion for leave to amend, granted the motions to dismiss with prejudice and
entered judgment in the defendants’ favor. On May 31, 2013, the plaintiff filed
an appeal with the United States Court of Appeals for the Ninth Circuit. The
appeal has been fully briefed and an oral argument date has been scheduled for
October 20, 2015.

 

  •   A.J. Copeland v. Léo Apotheker, et al. (“Copeland II”) is a lawsuit filed
on February 10, 2014 in the United States District Court for the Northern
District of California alleging, among other things, that the defendants used
their control over HP Inc. and its corporate suffrage process in effectuating,
directly participating in and/or aiding and abetting violations of Section 14(a)
of the Exchange Act and Rule 14a-9 promulgated thereunder, and violations of
Sections 10(b) and 20(a) of the Exchange Act and Rule 10b-5 promulgated
thereunder. The complaint asserts claims for breach of fiduciary duty, waste of
corporate assets, unjust enrichment, and breach of the duty of candor. The
claims arise out of the circumstances at HP Inc. relating to its 2013 and 2014
proxy statements, the departure of Mr. Hurd as Chairman of HP Inc.’s board of
directors and HP Inc.’s Chief Executive Officer, alleged violations of the FCPA,
and HP Inc.’s acquisition of 3PAR Inc. and Autonomy Corporation plc
(“Autonomy”). On February 25, 2014, the court issued an order granting HP Inc.’s
administrative motion to relate Copeland II to Copeland I. On April 8, 2014, the
court granted the parties’ stipulation to stay the action pending resolution of
Copeland I by the United States Court of Appeals for the Ninth Circuit.



--------------------------------------------------------------------------------

  •   Cement & Concrete Workers District Council Pension Fund v. Hewlett-Packard
Company, et al. is a putative securities class action filed on August 3, 2012 in
the United States District Court for the Northern District of California
alleging, among other things, that from November 13, 2007 to August 6, 2010 the
defendants violated Sections 10(b) and 20(a) of the Exchange Act by making
statements regarding HP Inc.’s Standards of Business Conduct (“SBC”) that were
false and misleading because Mr. Hurd, who was serving as HP Inc.’s Chairman and
Chief Executive Officer during that period, had been violating the SBC and
concealing his misbehavior in a manner that jeopardized his continued employment
with HP Inc. On February 7, 2013, the defendants moved to dismiss the amended
complaint. On August 9, 2013, the court granted the defendants’ motion to
dismiss with leave to amend the complaint by September 9, 2013. The plaintiff
filed an amended complaint on September 9, 2013, and the defendants moved to
dismiss that complaint on October 24, 2013. On June 25, 2014, the court issued
an order granting the defendants’ motions to dismiss and on July 25, 2014,
plaintiff filed a notice of appeal to the United States Court of Appeals for the
Ninth Circuit. On November 4, 2014, the plaintiff-appellant filed its opening
brief in the Court of Appeals for the Ninth Circuit. HP Inc. filed its answering
brief on January 16, 2015 and the plaintiff-appellant’s reply brief was filed on
March 2, 2015. Oral argument has not yet been scheduled.

Autonomy-Related Legal Matters

Investigations. As a result of the findings of an ongoing investigation, HP Inc.
has provided information to the U.K. Serious Fraud Office, the U.S. Department
of Justice (“DOJ”) and the SEC related to the accounting improprieties,
disclosure failures and misrepresentations at Autonomy that occurred prior to
and in connection with HP Inc.’s acquisition of Autonomy. On November 21, 2012,
DOJ representatives advised HP Inc. that they had opened an investigation
relating to Autonomy. On February 6, 2013, representatives of the U.K. Serious
Fraud Office advised HP Inc. that they had also opened an investigation relating
to Autonomy. On January 19, 2015, the U.K. Serious Fraud Office notified HP Inc.
that it was closing its investigation and had decided to cede jurisdiction of
the investigation to the U.S. authorities. HP Inc. is cooperating with the DOJ
and the SEC, whose investigations are ongoing.

Litigation. As described below, HP Inc. is involved in various stockholder
litigation relating to, among other things, its October 2011 acquisition of
Autonomy and its November 20, 2012 announcement that it recorded a non-cash
charge for the impairment of goodwill and intangible assets within its Software
segment of approximately $8.8 billion in the fourth quarter of its 2012 fiscal
year and HP Inc.’s statements that, based on HP Inc.’s findings from an ongoing
investigation, the majority of this impairment charge related to accounting
improprieties, misrepresentations to the market and disclosure failures at
Autonomy that occurred prior to and in connection with HP Inc.’s acquisition of
Autonomy and the impact of those improprieties, failures and misrepresentations
on the expected future financial performance of the Autonomy business over the
long term. This stockholder litigation was commenced against, among others,



--------------------------------------------------------------------------------

certain current and former HP Inc. executive officers, certain current and
former members of HP Inc.’s board of directors and certain advisors to HP Inc.
The plaintiffs in these litigation matters are seeking to recover certain
compensation paid by HP Inc. to the defendants and/or other damages. These
matters include the following:

 

  •   In re HP Inc. Securities Litigation consists of two consolidated putative
class actions filed on November 26 and 30, 2012 in the United States District
Court for the Northern District of California alleging, among other things, that
from August 19, 2011 to November 20, 2012, the defendants violated Sections
10(b) and 20(a) of the Exchange Act by concealing material information and
making false statements related to HP Inc.’s acquisition of Autonomy and the
financial performance of HP Inc.’s enterprise services business. On May 3, 2013,
the lead plaintiff filed a consolidated complaint alleging that, during that
same period, all of the defendants violated Sections 10(b) and 20(a) of the
Exchange Act and SEC Rule 10b-5(b) by concealing material information and making
false statements related to HP Inc.’s acquisition of Autonomy and that certain
defendants violated SEC Rule 10b-5(a) and (c) by engaging in a “scheme” to
defraud investors. On July 2, 2013, HP Inc. filed a motion to dismiss the
lawsuit. On November 26, 2013, the court granted in part and denied in part HP
Inc.’s motion to dismiss, allowing claims to proceed against HP Inc. and
Margaret C. Whitman based on alleged statements and/or omissions made on or
after May 23, 2012. The court dismissed all of the plaintiff’s claims that were
based on alleged statements and/or omissions made between August 19, 2011 and
May 22, 2012. The lead plaintiff filed a motion for class certification on
November 4, 2014 and, on December 15, 2014, the defendants filed their
opposition to the motion. On June 9, 2015, HP Inc. entered into a settlement
agreement with the lead plaintiff in the consolidated securities class action.
Under the terms of the settlement, HP Inc., through its insurers, will
contribute $100 million to a settlement fund that will be used to compensate
persons who purchased HP Inc.’s shares during the period from August 19, 2011
through November 20, 2012. No individual is contributing to the settlement. HP
Inc. and its current and former officers, directors, and advisors will be
released from any Autonomy-related securities claims as part of the settlement.
On July 17, 2015, the court granted preliminary approval to the settlement. The
court has set a hearing date of November 13, 2015 to determine whether to grant
final approval to the settlement.

 

  •  

In re Hewlett-Packard Shareholder Derivative Litigation (the “Federal Court
Derivative Action”) consists of seven consolidated lawsuits filed beginning on
November 26, 2012 in the United States District Court for the Northern District
of California alleging, among other things, that



--------------------------------------------------------------------------------

 

the defendants violated Sections 10(b) and 20(a) of the Exchange Act by
concealing material information and making false statements related to HP Inc.’s
acquisition of Autonomy and the financial performance of HP Inc.’s enterprise
services business. The lawsuits also allege that the defendants breached their
fiduciary duties, wasted corporate assets and were unjustly enriched in
connection with HP Inc.’s acquisition of Autonomy and by causing HP Inc. to
repurchase its own stock at allegedly inflated prices between August 2011 and
October 2012. One lawsuit further alleges that certain individual defendants
engaged in or assisted insider trading and thereby breached their fiduciary
duties, were unjustly enriched and violated Sections 25402 and 25403 of the
California Corporations Code. On May 3, 2013, the lead plaintiff filed a
consolidated complaint alleging, among other things, that the defendants
concealed material information and made false statements related to HP Inc.’s
acquisition of Autonomy and Autonomy’s Intelligent Data Operating Layer
technology and thereby violated Sections 10(b) and 20(a) of the Exchange Act,
breached their fiduciary duties, engaged in “abuse of control” over HP Inc.,
corporate waste and were unjustly enriched. The litigation was stayed until June
2014. The lead plaintiff filed a stipulation of proposed settlement on June 30,
2014. The court declined to grant preliminary approval to this settlement, and,
on December 19, 2014, also declined to grant preliminary approval to a revised
version of the settlement. On January 22, 2015, the lead plaintiff moved for
preliminary approval of a further revised version of the settlement. On
March 13, 2015, the court issued an order granting preliminary approval to the
settlement. On July 24, 2015, the court held a hearing to entertain any
remaining objections to the settlement and decide whether to grant final
approval of the settlement. On July 30, 2015, the court granted final approval
to the settlement and denied all remaining objections to the settlement. Certain
objectors to the settlement have appealed the court’s final approval order.

 

  •  

In re HP Inc. ERISA Litigation consists of three consolidated putative class
actions filed beginning on December 6, 2012 in the United States District Court
for the Northern District of California alleging, among other things, that from
August 18, 2011 to November 22, 2012, the defendants breached their fiduciary
obligations to HP Inc.’s 401(k) Plan and its participants and thereby violated
Sections 404(a)(1) and 405(a) of the Employee Retirement Income Security Act of
1974, as amended, by concealing negative information regarding the financial
performance of Autonomy and HP Inc.’s enterprise services business and by
failing to restrict participants from investing in HP Inc. stock. On August 16,
2013, HP Inc. filed a motion to dismiss the lawsuit. On March 31,



--------------------------------------------------------------------------------

 

2014, the court granted HP Inc.’s motion to dismiss this action with leave to
amend. On July 16, 2014, the plaintiffs filed a second amended complaint
containing substantially similar allegations and seeking substantially similar
relief as the first amended complaint. On June 15, 2015, the court granted HP
Inc.’s motion to dismiss the second amended complaint in its entirety and denied
plaintiffs leave to file another amended complaint. On July 2, 2015, plaintiffs
appealed the court’s order to the United States Court of Appeals for the Ninth
Circuit.

 

  •   Vincent Ho v. Margaret C. Whitman, et al. is a lawsuit filed on
January 22, 2013 in California Superior Court alleging, among other things, that
the defendants breached their fiduciary duties and wasted corporate assets in
connection with HP Inc.’s acquisition of Autonomy and by causing HP Inc. to
repurchase its own stock at allegedly inflated prices between August 2011 and
October 2012. On April 22, 2013, the court stayed the lawsuit pending resolution
of the Federal Court Derivative Action. Two additional derivative actions, James
Gould v. Margaret C. Whitman, et al. and Leroy Noel v. Margaret C. Whitman, et
al., were filed in California Superior Court on July 26, 2013 and August 16,
2013, respectively, containing substantially similar allegations and seeking
substantially similar relief. Those actions were also stayed pending resolution
of the Federal Court Derivative Action. All the claims asserted in the these
matters (other than those asserted against Michael Lynch, Sushovan Hussain, the
former chief financial officer of Autonomy, and Deloitte UK and Qatalyst) have
been released under the terms of the settlement of the Federal Court Derivative
Action. Following final approval of the settlement of the Federal Court
Derivative Action, the Ho matter was dismissed with prejudice on August 13,
2015.

 

  •   Cook v. Whitman, et al. is a lawsuit filed on March 18, 2014 in the
Delaware Chancery Court, alleging, among other things, that the defendants
breached their fiduciary duties and wasted corporate assets in connection with
HP Inc.’s acquisition of Autonomy. On May 15, 2014, HP Inc. moved to dismiss or
stay the Cook matter. On July 22, 2014, the Delaware Chancery Court stayed the
motion pending the United States District Court’s hearing on preliminary
approval of the proposed settlement in the Federal Court Derivative Action. All
the claims asserted in the these matters (other than those asserted against
Michael Lynch, Sushovan Hussain, the former chief financial officer of Autonomy,
and Deloitte UK and Qatalyst) have been released under the terms of the
settlement of the Federal Court Derivative Action. Following final approval of
the Federal Court Derivative Settlement, the Cook matter was dismissed on
August 19, 2015.



--------------------------------------------------------------------------------

Environmental

HP Inc.’s operations and products are subject to various federal, state, local
and foreign laws and regulations concerning environmental protection, including
laws addressing the discharge of pollutants into the air and water, the
management and disposal of hazardous substances and wastes, the cleanup of
contaminated sites, the content of HP Inc.’s products and the recycling,
treatment and disposal of those products. In particular, HP Inc. faces
increasing complexity in its product design and procurement operations as it
adjusts to new and future requirements relating to the chemical and materials
composition of its products, their safe use, and the energy consumption
associated with those products, including requirements relating to climate
change. HP Inc. is also subject to legislation in an increasing number of
jurisdictions that makes producers of electrical goods, including computers and
printers, financially responsible for specified collection, recycling, treatment
and disposal of past and future covered products (sometimes referred to as
“product take-back legislation”). HP Inc. could incur substantial costs, its
products could be restricted from entering certain jurisdictions, and it could
face other sanctions, if it were to violate or become liable under environmental
laws or if its products become non-compliant with environmental laws. HP Inc.’s
potential exposure includes fines and civil or criminal sanctions, third-party
property damage or personal injury claims and clean-up costs. The amount and
timing of costs to comply with environmental laws are difficult to predict.

HP Inc. is party to, or otherwise involved in, proceedings brought by U.S. or
state environmental agencies under the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), known as “Superfund,” or state laws
similar to CERCLA, and may become a party to, or otherwise involved in,
proceedings brought by private parties for contribution towards clean-up costs.
HP Inc. is also conducting environmental investigations or remediations at
several current or former operating sites pursuant to administrative orders or
consent agreements with state environmental agencies.



--------------------------------------------------------------------------------

Schedule 6.01

EXISTING SUBSIDIARY INDEBTEDNESS

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Credit Agreement dated as of April 2, 2014,
as amended and restated on November 1, 2015 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among HP Inc. (the “Borrower”), the Lenders party thereto, Citibank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and
Co-Administrative Agent, and JPMorgan Chase Bank, N.A., as Co-Administrative
Agent, receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including participations in any Swingline Loans included in such facility) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

[Assignee is an Affiliate of: [Name of Lender]]

 

  3. Borrower: HP Inc.

 

  4. Administrative Agent: Citibank, N.A.



--------------------------------------------------------------------------------

  5. Assigned Interest:

 

     Aggregate Amount
of
Commitment/Loans
of all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans2  

Commitment

   $                    $                           % 

Loans

   $                    $                           % 

Effective Date:              , 20[    ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

 

2  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as

Assignor,

by  

 

Name:   Title:  

[NAME OF ASSIGNEE]3, as

Assignee,

by  

 

Name:   Title:  

 

 

3  Must not be a Defaulting Lender, natural person or investment vehicle or
trust for the primary benefit of a natural person or relatives of a natural
person.



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

CITIBANK, N.A.,

as Administrative Agent,

by  

 

Name:   Title:   [Consented to:]

[[EACH SWINGLINE LENDER],

as Swingline Lender,

by  

 

Name:   Title:]5  

[HP INC.,

as Borrower,

by  

 

Name:   Title:]6  

 

 

4  No consent of the Administrative Agent shall be required for an assignment to
a Lender or an Affiliate of a Lender.

5  No consent of the Swingline Lenders shall be required for an assignment to a
Lender or an Affiliate of a Lender.

6  No consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender or, if an Event of Default under clause (h) or (i) of
Article VII of the Credit Agreement has occurred and is continuing, any other
assignee.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION7

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrower or any of its Subsidiaries or Affiliates or (iv) the
performance or observance by the Borrower or any other Person of any of their
respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 2.15(g) of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Assignor, the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

 

7  Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement dated as of April 2, 2014, as amended and
restated on November 1, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HP Inc.,
the Lenders party thereto, Citibank, N.A., as Administrative Agent and
Co-Administrative Agent, and JPMorgan Chase Bank, N.A., as Co-Administrative
Agent.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF]

OPINION OF BORROWER’S COUNSEL

[See attached]



--------------------------------------------------------------------------------

Form of Opinion of Internal Counsel

November 1, 2015

To the Lenders party to the

Five-Year Credit Agreement referred to below

and to Citibank, N.A., as Administrative Agent under the Credit Agreement

Re: HP Inc. — Five-Year Credit Agreement

Ladies and Gentlemen:

I am Senior Vice President, Deputy General Counsel and Assistant Secretary of HP
Inc., a Delaware corporation (the “Borrower”). This opinion is being delivered
to you pursuant to Section 4.01(c) of the Five-Year Credit Agreement, dated as
of April 2, 2014, as amended and restated on November 1, 2015 (the “Agreement”),
among the Borrower, the lending institutions from time to time party thereto
(the “Lenders”), Citibank, N.A., as administrative processing agent and
co-administrative agent for the Lenders (the “Administrative Agent”) and
JPMorgan Chase Bank, N.A., as co-administrative agent. Capitalized terms used
but not defined herein have the meanings assigned to them in the Agreement.

In that connection, I have examined originals, or copies certified or otherwise
identified to our satisfaction, of such documents, corporate records and other
instruments as we have deemed necessary or appropriate for purposes of this
opinion, including (i) the Agreement, (ii) the Certificate of Incorporation of
the Borrower, (iii) the Bylaws of the Borrower and (iv) the resolutions adopted
by the Board of Directors of the Borrower on September 3, 2015. I have also
examined such other documents as I have considered necessary to examine in order
to give the opinions set forth herein.

In rendering my opinion, I have assumed the due authorization, execution and
delivery of the Agreement by all parties thereto other than the Borrower; the
genuineness and authenticity of all signatures on original documents by all
parties thereto other than the Borrower; the authenticity of all documents
submitted to me as originals; the conformity to originals of all documents
submitted to me as copies; the accuracy, completeness and authenticity of
certificates of public officials; that you have received all documents you were
to receive under the Agreement; and that the Agreement and the documents and
agreements executed and delivered in connection therewith are the only
agreements relating to the rights and obligations of the parties under the
Agreement. As to certain questions of fact material to such opinions, I have
relied, when relevant facts were not independently established by me, upon
certificates of public officials.

I am a member of the bar of the State of New York. My opinions are expressed
only with respect to the federal laws of the United States of America, the law
of State of New York and the General Corporation Law of the State of Delaware. I
assume no obligation to revise or supplement any of these opinions should such
laws be changed by legislative action, judicial decision or otherwise. I express
no opinion as to whether the laws of any particular jurisdiction apply, and no
opinion to the extent that the laws of any jurisdiction other than those
identified above are applicable to the subject matter hereof.



--------------------------------------------------------------------------------

My opinions are limited to the facts as they presently exist. I express no
opinion as to, and disclaim any undertaking or obligation to update any of these
opinions in respect of, changes of circumstances or events that occur subsequent
to the date hereof.

Based on the foregoing and subject to the qualifications set forth herein, I am
of the opinion as follows:

1. The Borrower has all necessary corporate power and authority to execute and
deliver the Agreement and to perform its obligations thereunder.

2. The execution and delivery by the Borrower of the Agreement and the
performance by the Borrower of its obligations thereunder and the Borrowings, if
any, under the Agreement (a) are within the Borrower’s corporate powers,
(b) have been duly authorized by all necessary corporate action, and (c) require
no authorization, approval or other action by or in respect of, or notice to,
consent of, order of or filing with, any Governmental Authority.

3. The Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws relating to or affecting creditors’ rights generally and to
general principles of equity from time to time in effect (regardless of whether
enforcement is sought in a proceeding in equity or at law).

This opinion is rendered only to the Administrative Agent and the Lenders under
the Agreement and their permitted successors and assigns under the Agreement and
is solely for their benefit in connection with the above transactions. This
opinion may not be relied upon by any other person or for any other purpose, or
used, circulated, quoted or otherwise referred to for any of purpose.

 

Very truly yours,  

 

Ruairidh Ross

Senior Vice President, Deputy General Counsel and Assistant Secretary



--------------------------------------------------------------------------------

Form of Opinion of Gibson, Dunn & Crutcher LLP

November 1, 2015

The Lenders listed on Schedule I hereto,

and Citibank, N.A., as Administrative

Agent (collectively, the “Lender Parties”)

 

Re: Five-Year Credit Agreement dated as of April 2, 2014 and amended and
restated on

November 1, 2015 among HP Inc., the Lenders party thereto, Citibank, N.A., as

Administrative Processing Agent and Co-Administrative Agent, and JPMorgan Chase
Bank,

N.A. as Co-Administrative Agent

Ladies and Gentlemen:

We have acted as special counsel to HP Inc., a Delaware corporation (the
“Borrower”), in connection with the Five-Year Credit Agreement dated as of
April 2, 2014 and amended and restated on November 1, 2015 (the “Credit
Agreement”) among the Borrower, the Lenders from time to time party thereto,
Citibank, N.A., as Administrative Process Agent and Co-Administrative Agent for
the Lenders, and JPMorgan Chase Bank, N.A. as Co-Administrative Agent for the
Lenders. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

This opinion is delivered pursuant to Section 4.01(c) of the Credit Agreement.

In rendering this opinion, we have examined originals or copies, certified or
otherwise identified to our satisfaction as being true copies, of the Credit
Agreement and such other documents as we have deemed necessary to render our
opinion set forth herein. As to certain factual matters, we have relied to the
extent we deemed appropriate and without independent investigation upon a
certificate of officers of the Borrower.

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:

1. The execution and delivery by the Borrower of the Credit Agreement, and the
incurrence of debt and performance of its obligations thereunder, do not result
in a breach or violation of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System (“Regulation U” and “Regulation X”,
respectively). Regulation T of the Board of Governors of the Federal Reserve
System (“Regulation T”) does not apply to any Lender that is not a “creditor”
(as defined in Regulation T). Regulation T defines “creditor” as any broker or
dealer (as defined in Sections 3(a)(4) and 3(a)(5) of the Securities Exchange
Act of 1934 (the



--------------------------------------------------------------------------------

The Lender Parties

November [     ], 2015

Page 2

“1934 Act”)), any member of a national securities exchange, or any person
associated with a broker or dealer (as defined in Section 3(a)(18) of the 1934
Act), except for business entities controlling or under common control with the
creditor; and

2. The Borrower is not required to register as an “investment company” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

In connection with our opinion in paragraph 1 above, we have assumed, without
independent investigation, that (i) solely with respect to factual matters, the
representation and warranty of the Borrower set forth in Section 3.10(a) of the
Credit Agreement is and will be true and correct at all relevant times and
(ii) less than 25% of the value of the assets of the Borrower and its
Subsidiaries taken as a whole, or of any of the Borrower and any of its
Subsidiaries, individually, subject to the negative covenants in the Credit
Agreement consists and will consist at all relevant times of “margin stock”
within the meaning of Regulation U or Regulation X. Except as expressly set
forth herein, we express no opinion with respect to Regulation T.

This opinion is limited to (1) Regulation T, Regulation U, and Regulation X and
(2) the Investment Company Act, in each case as currently in effect and the
facts as they currently exist. We assume no obligation to revise or supplement
this opinion in the event of future changes in such regulations or the
interpretations thereof or such facts.

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Credit Agreement and may not be relied upon by any other
Person or by them in any other context. The Lender Parties may not furnish this
opinion or copies hereof to any other person except (i) to bank examiners and
other regulatory authorities should they so request in connection with their
normal examinations, (ii) to the independent auditors and attorneys of the
Lender Parties, (iii) pursuant to order or legal process of any court or
governmental agency, (iv) in connection with any legal action to which any of
the Lender Parties is a party arising out of the transactions contemplated by
the Credit Agreement, or (v) any potential permitted assignee of or participant
in the interest of any Lender Party under the Credit Agreement for its
information. Notwithstanding the foregoing, parties referred to in clause (v) of
the immediately preceding sentence who become Lenders after the date hereof may
rely on this opinion as if it were addressed to them (provided that such
delivery shall not constitute a re-issue or reaffirmation of this opinion as of
any date after the date hereof). This opinion may not be quoted without the
prior written consent of this Firm.

Very truly yours,



--------------------------------------------------------------------------------

Schedule I

Lenders

Citibank, N.A.

JPMorgan Chase Bank, N.A.

BNP Paribas

HSBC Bank USA, National Association

Mizuho Bank, Ltd.

Deutsche Bank AG New York Branch

Wells Fargo Bank, National Association

Bank of America, N.A.

Barclays Bank PLC

Santander Bank, N.A.

Société Générale

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Morgan Stanley Bank, N.A.

Australia and New Zealand Banking Group Limited

Bank of China, Los Angeles Branch

The Bank of New York Mellon

Credit Agricole Corporate & Investment Bank

Credit Suisse AG, Cayman Islands Branch

Goldman Sachs Bank USA

ING Bank N.V., Dublin Branch

Royal Bank of Canada

Standard Chartered Bank

U.S. Bank National Association



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF]

SOLVENCY CERTIFICATE

November 1, 2015

Reference is made to the Credit Agreement dated as of April 2, 2014, as amended
and restated on November 1, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HP Inc.
(the “Borrower”), the Lenders party thereto, Citibank, N.A., as Administrative
Agent and Co-Administrative Agent, and JPMorgan Chase Bank, N.A., as
Co-Administrative Agent. Capitalized terms used in this Solvency Certificate and
not otherwise defined herein have the meanings specified in the Credit
Agreement.

This certificate is being delivered pursuant to Section 4.01(f) of the Credit
Agreement. The undersigned hereby certifies (a) that he or she is knowledgable
about the financial and accounting matters of the Borrower and the Subsidiaries
and (b) that, on behalf of the Borrower in his or her capacity as a Financial
Officer thereof, as of the date hereof after giving effect to the Credit
Agreement, Separation Transactions and other transactions to be consummated on
the date hereof:

 

  (a) the fair value of the assets of the Borrower and the Subsidiaries, taken
as a whole, exceeds their debts and liabilities, subordinated, contingent or
otherwise;

 

  (b) the present fair saleable value of the assets of the Borrower and the
Subsidiaries, taken as a whole, is greater than the amount that will be required
to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

 

  (c) the Borrower and the Subsidiaries, taken as a whole, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and

 

  (d) the Borrower and the Subsidiaries, taken as a whole, do not have
unreasonably small capital with which to conduct the business in which they are
engaged, as such business is conducted at the time of and is proposed to be
conducted following the Restatement Effective Date.

For purposes of the foregoing, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in
such undersigned’s capacity as a Financial Officer of the Borrower, on behalf of
the Borrower, as of the date first stated above.

 

HP INC. by  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of April 2, 2014, as amended
and restated on November 1, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HP Inc.
(the “Borrower”), the Lenders party thereto, Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Co-Administrative
Agent, and JPMorgan Chase Bank, N.A., as Co-Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-US Person status on IRS Form W-8BEN or IRS Form W-8BEN-E
(or successor form), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of April 2, 2014, as amended
and restated on November 1, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HP Inc.
(the “Borrower”), the Lenders party thereto, Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Co-Administrative
Agent, and JPMorgan Chase Bank, N.A., as Co-Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E (or successor form), as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of April 2, 2014, as amended
and restated on November 1, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HP Inc.
(the “Borrower”), the Lenders party thereto, Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Co-Administrative
Agent, and JPMorgan Chase Bank, N.A., as Co-Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-US Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or successor
form), as applicable. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:              , 20[     ]



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of April 2, 2014, as amended
and restated on November 1, 2015 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among HP Inc.
(the “Borrower”), the Lenders party thereto, Citibank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Co-Administrative
Agent, and JPMorgan Chase Bank, N.A., as Co-Administrative Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (or successor form), as applicable, or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or
successor form), as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:              , 20[     ]